Exhibit 10.1





* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.


AMENDED AND RESTATED WALMART MONEYCARD PROGRAM AGREEMENT
This AMENDED AND RESTATED WALMART MONEYCARD AGREEMENT, including any Schedules
and Exhibits hereto (collectively, this “Agreement”) is entered into as of the
Effective Date, by and among (1) Wal-Mart Stores, Inc., a Delaware corporation,
Wal-Mart Stores Texas L.L.C., a Delaware limited liability company, Wal-Mart
Louisiana, LLC, a Delaware limited liability company, Wal-Mart Stores Arkansas,
LLC, an Arkansas limited liability company, Wal-Mart Stores East, L.P., a
Delaware limited partnership and Wal-Mart Puerto Rico, Inc., a Puerto Rico
corporation (each of the foregoing entities, individually and collectively,
“Retailer”), (2) Green Dot Corporation (“GDC” or “Green Dot”), a Delaware
corporation, and (3) Green Dot Bank, a Utah chartered Fed member bank and wholly
owned subsidiary of GDC (“Bank”). GDC, Bank and Retailer may be referred to
herein individually as “Party” and collectively as the “Parties.”
    WHEREAS, Retailer, GDC and Bank (as assignee of GE Capital Retail Bank,
f/k/a/ GE Money Bank) are parties to that certain Walmart MoneyCard Program
Agreement, dated as of May 27, 2010 and from time to time amended (as amended,
the “2010 Agreement”), pursuant to which Bank issues, Green Dot services, and
Retailer markets and sells MoneyCards and certain other financial products and
services, which agreement is scheduled to expire on December 31, 2015;
WHEREAS, the Parties wish to enter into this Agreement to replace the 2010
Agreement as it relates to MoneyCards and to continue, as modified by this
Agreement, the Program for the sale, marketing, load and reload of MoneyCards,
as well as the potential sale of such other Retailer- branded financial products
and services as may be mutually agreed by the Parties from time to time.
NOW, THEREFORE, based on the foregoing and the mutual and dependent promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
1.    DEFINITIONS; RULES OF INTERPRETATION.
1.1     For the purpose of this Agreement, the following terms have the meaning
set forth below in this Section 1:
“Affiliate” means with respect to any Person, any Person that directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with such Person. For the purposes of this definition,
the term “control” (including the terms “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of the Person in question.
    
“Applicable Law” means all laws (including common law), codes, statutes,
ordinances, rules, regulations, regulatory bulletins or guidance, regulatory
examinations or orders, decrees and orders of any Governmental Authority as may
be amended and in effect from time to time during the Term and that apply to a
Party, including: (i) the Electronic Fund Transfer Act and Regulation E; (ii)
the Bank Secrecy Act; (iii) the Gramm-Leach Bliley Act; (iv) the CARD Act; (v)
the USA PATRIOT Act; (vi) any and all statutes, rules, regulations, orders or
directives enforced by OFAC; and (vii) any statutes, rules, regulations, orders
or directives of any Governmental Authority relating to money transmission or
unclaimed property.


“Billing Period” means each Business Day and any non-Business Day immediately
following such Business Day (e.g., Friday, Saturday and Sunday constitute a
single Billing Period if Monday is a Business Day).



        

--------------------------------------------------------------------------------






“Business Day” means any day, except Saturday, Sunday, or a day on which banks
are required or permitted to be closed in the State of Delaware.
“CARD Act” means the Credit Card Accountability Responsibility and Disclosure
Act of 2009, Pub. L. No. 111-24, 123 Stat. 1734, together with the rules,
regulations, orders or directives promulgated under such statute.
“Card Network” means VISA, MasterCard or such other payment card network or
association as designated by Retailer.
“Cardholder” means an individual to which Bank has issued a Product or who is or
may become obligated under or with respect to use of the Product.
“Cardholder Funds” means funds received from a consumer or Cardholder for the
purchase of, a POS Load or a POS Reload to a Product.
“Cardholder Website” means the website operated by Bank under the domain name
www.walmartmoneycard.com through which Cardholders may acquire or activate
MoneyCards, pay bills online, and view balance, purchase history and such other
information agreed to by the Parties and that provides such other and further
functionalities and features mutually agreed upon by the Parties.
“CEOs” has the meaning set forth in Section 4.8(b).
    “Confidential Information” means any and all proprietary, non-public
material, documents and information supplied by or on behalf of one Party to
another Party in connection with the Program or the performance of this
Agreement, including (i) information concerning a Party’s marketing plans,
objectives, or financial results and (ii) the terms of this Agreement.
Confidential Information does not include any information that is sourced from
information which: (a) at the time of disclosure by one Party hereto or
thereafter is generally available or known to the public (other than as a result
of an unauthorized disclosure by the other Party hereto); (b) was available to
the receiving Party on a non-confidential basis from a source other than the
disclosing Party (provided that such source, to the best of the receiving
Party’s knowledge, was not obligated to the disclosing Party to keep such
information confidential); (c) was in the receiving Party’s possession prior to
disclosure by the disclosing Party to it; or (d) Servicing Data or GDC Data.
Confidential Information disclosed under the 2010 Agreement will be deemed
Confidential Information under this Agreement.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and material policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.
Control is presumed to exist if a single person or entity, or a group of
affiliated persons or entities, owns more than 50% of the voting securities or
membership interests of an entity.
“Daily Report” means a written report from GDC to Retailer identifying the Gross
Settlement Amount due Bank for each Billing Period.
“Disputed Matter” has the meaning set forth in Section 4.8.
“Effective Date” means May 1, 2015.
“Expedited Review” has the meaning set forth in Section 4.9.
“GDC Change of Control” means (i) any sale of all or substantially all of the
assets of GDC (whether in one or a series of transactions); (ii) the merger or
consolidation of GDC (whether as the survivor or otherwise) into another
corporation (by operation of law or otherwise); or (iii) the purchase of more
than 50% of the capital stock of GDC by a single person or entity, or a group of
affiliated persons or entities.
“GDC Matters” has the meaning set forth in Section 4.10(b).
“GDC Prohibited Change of Control” means a GDC Change of Control where (i) the
acquirer of GDC or its assets or capital stock (a) is not at least as
financially sound as GDC or not at least as financially or operationally capable
of meeting the obligations of GDC under this Agreement as GDC as reasonably
determined by Retailer, (b) is

2



--------------------------------------------------------------------------------






the debtor under any proceeding under any bankruptcy, insolvency,
reorganization, liquidation or similar law, or has made any assignment or
general arrangement for the benefit of creditors (and such assignment or
arrangement is in effect on the date of the acquisition), or has had a
liquidator, receiver or similar official appointed with respect to it or any
substantial portion of its assets, or is insolvent (however evidenced) or will
become insolvent as a result of such acquisition, or is generally unable to pay
its debts as they fall due; (c) would, in the commercially reasonable judgment
of Retailer, cause harm to the goodwill or reputation of Retailer or the
Retailer name or brand; (d) is, or one or more of its Affiliates, successors or
assigns are, in the business of operating general merchandise or grocery retail
sales or warehouse outlets; or (e) has been engaged in material litigation with
Retailer in the past ten (10) years or there has been the threat of such
material litigation; or (ii) for a period of [*] after such GDC Change of
Control, for reasons resulting from the GDC Change of Control, [*] is not
employed by GDC and playing a substantial and active role in the management of
GDC.
    
“Governmental Authority” means any government, any state or any political
subdivision or branch thereof and any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government, whether federal, state, local or territorial.


“Green Dot Technology” means any and all technology owned by Green Dot or Bank
at the time such technology is provided for use in establishing, developing or
administering the Program, along with any and all changes or modifications to
such technology made by or on behalf of Green Dot or Bank.
“Green Dot Created Technology” means any and all technology created by or on
behalf of Green Dot or Bank in connection with establishing, developing or
administering the Program.
“Gross Settlement Amount” means the Cardholder Funds collected by Retailer and
all Product fees assessed by Bank and collected by Retailer in connection with
the sale of a Product at a Store or a POS Load or a POS Reload at a Store.


“Indemnified Claim” means a claim, demand, allegation, complaint, proceeding,
investigation or discovery asserted by a third party (including any Governmental
Authority) against a Party to this Agreement or such Party’s directors,
officers, employees or agents.


“Indemnified Party” means a Party and such Party’s officers, directors,
employees and agents against whom an Indemnified Claim is asserted.


“Indemnifying Party” means a Party from which indemnity against an Indemnified
Claim is requested pursuant to this Agreement.


“Initial Term” means the period commencing on the Effective Date and ending on
May 1, 2020.
    
“Intellectual Property” means trade names, logos, trademarks, service marks,
trade dress, Internet domain names, copyrights, patents, trade secrets, know
how, and proprietary technology.


“Marketing Fund” means a marketing fund to be funded from Total Program Revenue
to be administered by GDC and Retailer for marketing the Program, funding
Cardholder value propositions and such other purposes mutually agreed upon by
Retailer and GDC.
“MoneyCard” means the Walmart MoneyCard, a general purpose reloadable prepaid
card branded with Retailer Marks and those of the applicable Card Network. As of
the Effective Date, MoneyCard includes the Walmart MoneyCard Basic Card, the
Walmart MoneyCard Plus Card, the Walmart MoneyCard Preferred Card and Walmart
MoneyCard Specialty Cards (including the NASCAR card, the NFL team card and
Mossy Oak card).
“MCX” means Merchant Customer Exchange, a limited liability company that
Wal-Mart Stores, Inc. participates in with other merchants for the purpose of
creating and operating a mobile commerce environment which includes payments, or
such entity’s successors or assigns.




*Confidential Treatment Requested.



3



--------------------------------------------------------------------------------






“MCX Integration” means the incorporation into the MCX Wallet of the MoneyCard.
“MCX Network” means a network established by MCX in which merchants (or their
processors or other agents) obtain authorization and settlement services in
connection with transactions initiated using an MCX Wallet.
“MCX Plan” means the written plan adopted by the Parties for the MCX
Integration.
“MCX Wallet” means an application, program or website that permits consumers to
access account information and initiate payment transactions through the MCX
Network by use of an access code, mobile phone or other consumer electronic
device.
“Object Code” means the computer software code generated by a compiler or
assembler that has been translated from the source code of a program.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Party” has the meaning set forth in the Preamble.
“PCI Standards” means the Payment Card Industry Data Security Standards.
“Person” means and includes any individual, partnership, joint venture,
corporation, trust, unincorporated organization or government or any department
or agency thereof.
“POS Load(s)” means point of sale loading of funds to a Product in connection
with the sale of a Product.
“POS Reload(s)” means the point of sale reloading of funds to a Product at
Stores.
“Prepaid Access Rule” means the “Final Rule – Definitions and Other Regulations
Relating to Prepaid Access” promulgated by the Financial Crimes Enforcement
Network of the United States Department of the Treasury and published July 29,
2011 in the Federal Register, 76 FR 45403, as such rule is from time to time
amended.
“Product(s)” means MoneyCards and such other Retailer-branded financial products
or services as the Parties mutually agree to include in the Program through a
written amendment to this Agreement.
“Program” means the program established by this Agreement pursuant to which
Products are issued by Bank, distributed, sold and marketed by the Parties and
pursuant to which POS Loads and POS Reloads for the Products are accepted and
processed through the GDC network.
“Program Management Committee” has the meaning set forth in Section 4.5(a).
“Principal” means GDC and/or Bank, as applicable.
“Renewal Term” means one period of two years commencing on the expiration of the
Initial Term.
“Repeated SLA Failure” means that GDC fails to achieve the default percentage
set forth in Exhibit 2.12(a) with respect to the same Service Level either
during [*] or for [*] during [*] period during the Term.
“Repeated SuperSLA Failure” means that GDC fails to achieve the default
percentage set forth in Exhibit 2.12(b) with respect to the same Super Service
Level either during [*] or [*] during [*] period during the Term.
“Retailer BINS” means a series of bank identification numbers solely dedicated
for use by MoneyCards or Products issued pursuant to the Program.
“Retailer Dashboard” means the Walmart myMoneyCenter website hosted by or on
behalf of Retailer at which customers who obtain financial services that are
offered by Retailer or third parties under a branding or contractual
relationship with Retailer are able to access information about such financial
services and through which Cardholders will access the Cardholder Website.
*Confidential Treatment Requested.

4



--------------------------------------------------------------------------------






“Retailer Dashboard Provider” means a third-party service provider, vendor, or
contractor engaged by Retailer in the operation or hosting of the Retailer
Dashboard.
“Retailer Marks” means the names, trade names, logos, service marks and
trademarks of Retailer identified on Schedule 2.5(a).
“Retailer Matters” has the meaning set forth in Section 4.10(a).
    “Retailer Technology” means any and all technology owned by Retailer or any
of its Affiliates at the time such technology is provided for use in
establishing, developing or administering the Program, along with any and all
changes or modifications to such technology made by or on behalf of Retailer or
any of its Affiliates.
“Retailer Created Technology” means any and all technology created by or on
behalf of Retailer or its Affiliates in connection with establishing, developing
or administering the Program.
“Sales Data” means data identifying Product sales, POS Loads and POS Reloads at
Stores.
“SEC” means the United States Securities and Exchange Commission.
“Senior Officers” has the meaning set forth in Section 4.8(a).
“Service Levels” means the service level targets set forth in Exhibit 2.12(a).
“Service Level Credits” means the liquidated damages identified in Schedule 2.12
and payable by GDC to Retailer for GDC’s failure to meet the Super Service
Levels.
“Service Provider” means a third-party service provider, vendor or contractor
engaged by GDC or Bank in the operation of the Program.    
“Services” means the POS Loads and POS Reloads and other related services in
connection with the offering of the Products under this Agreement.
“Servicing Data” means such data identified on Schedule 7.5, requested by
Retailer and reasonably necessary for Retailer to operate the Retailer
Dashboard.
“Super Service Levels” means the service level targets set forth in Exhibit
2.12(b).
“Specialty Marks” means the names, trade names, logos, services marks or
trademarks owned by a third party and licensed to Retailer for display and use
on Products.
“Store(s)” means a Walmart Discount Store, Walmart SuperCenter, Walmart
Neighborhood Market, Walmart.com, or retail store operating under the “Walmart”
brand in the Territory that is owned or operated by a Retailer and in which
Retailer in its sole discretion elects to market, distribute, and offer
Products, POS Loads or POS Reloads.
“Term” means the Initial Term and the Renewal Term, if any.
“Territory” means, for purposes of POS Reloads, the states of the United States
of America (other than Vermont), the District of Columbia and the Commonwealth
of Puerto Rico, and for purposes of issuance of the MoneyCard, the states of the
United States of America (other than Vermont) and the District of Columbia.
“Total Program Revenue” means, for a period, the [*] and [*] and [*] derived
[*], in each case, [*], but excluding [*]; and [*].
“2010 Agreement” has the meaning set forth in the recitals.
1.2     Rules of Interpretation. In this Agreement, the following rules of
interpretation apply:
*Confidential Treatment Requested.



5



--------------------------------------------------------------------------------






(a)    all references to a plural form shall include the singular form (and vice
versa);
(b)    the terms “include” and “including” are meant to be illustrative and not
exclusive, and shall be deemed to mean “include without limitation” or
“including without limitation;”
(c)    the word “or” is disjunctive, but not necessarily exclusive, except where
clearly indicated by the context;
(d)    the word “and” is conjunctive only, except where clearly indicated by the
context;
(e)    the words “herein,” “hereof,” “hereunder” and words of like import shall
refer to this Agreement as a whole (including its Schedules and Exhibits),
unless the context clearly indicates to the contrary (for example, where a
particular Section, Schedule or Exhibit is the intended reference);
(f)    where specific language is used to clarify or illustrate by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict the construction of the general statement which is
being clarified or illustrated;
(g)    text enclosed in parentheses has the same effect as text that is not
enclosed in parentheses;
(h)    all references made in this Agreement to a statute or statutory provision
shall mean such statute or statutory provision as it has been amended through
the date as of which the particular portion of this Agreement is to take effect,
or to any successor statute or statutory provision relating to the same subject
as the statutory provision so referred to in this Agreement, and to any then
applicable rules, regulations, guidances, orders or directives promulgated
thereunder, unless otherwise provided;
(i)    all references in this Agreement to an Article, Section or Schedule are
to the Article of, Section of, or Schedule to this Agreement unless otherwise
expressly provided;
(j)    all references to an Article or Section in this Agreement shall, unless
the context clearly indicates to the contrary, refer to all sub-parts or
sub-components of any said article or section;
(k)    all references to “notice,” “notification,” “approval” or “consent” shall
be deemed to include the words “in writing” unless otherwise specifically
noted;.
(l)    except as otherwise set forth in Section 9.4, all references to a
“writing” shall include an electronic transfer of information by e-mail, over
the Internet or otherwise;
(m)    all references to “days” mean calendar days unless otherwise indicated
through the use of the phrase “Business Day;”
(n)    the construction of this Agreement shall not take into consideration the
Party who drafted or whose representative drafted any portion of this Agreement,
and no canon of construction shall be applied against a Party on the basis that
such Party was the drafter;
(o)    any Article, Section, Subsection, Paragraph or Subparagraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement;
(p)    unless the context otherwise requires or unless otherwise provided
herein, all references in this Agreement to a particular agreement, instrument,
or document also shall refer to all schedules or exhibits, renewals, extensions,
modifications, amendments and restatements of such agreement, instrument, or
document;
(q)    references to any amount as on deposit or outstanding on any particular
date means such amount at the close of business on such day; and





6



--------------------------------------------------------------------------------






(s)    “dollars” and “$” mean United States dollars.
2.    ISSUANCE, SALE AND MARKETING OF PRODUCTS; APPOINTMENT OF RETAILER AS AGENT
OR DELEGATE; MONEYCARD FEATURES; USE OF RETAILER MARKS; MCX INTEGRATION;
MARKETING FUND; SERVICE LEVELS AND SUPERSERVICE LEVELS; NON-EXCLUSIVE
2.1.    Bank Issuance of MoneyCards. Subject to and in accordance with this
Agreement and Applicable Law, Bank shall issue MoneyCards to individuals
residing in the Territory. Bank will issue all MoneyCards under the Retailer
BINS. Subject to point of sale technology, Cardholders will be prompted to enter
a PIN for purchases using a MoneyCard. Bank will use commercially reasonable
efforts to add and implement EMV chip functionality to MoneyCards and to issue
(and to reissue with respect to outstanding MoneyCards as such MoneyCards
expire) all MoneyCards as EMV enabled plastic chip card on a schedule mutually
agreed upon by the Parties, but not later than December 31, 2017.
2.2.    Card Network(s) Selection. As of the Effective Date, the Card Networks
for MoneyCards will be Visa and MasterCard. Retailer may from time to time
designate the Card Network or Card Networks on which new MoneyCards will be
issued, with reasonable advance notice to GDC and Bank of any changes to such
designation.
2.3.    Limited Agency. Retailer and each Principal agree to the agency terms
set forth in Schedule 2.3 provided by GDC and Bank. GDC and Bank shall monitor
changes in Applicable Law, update the provisions of Appendix 1 to Schedule 2.3
as needed, and promptly provide notice to Retailer of any such changes in
Applicable Law and the updated provisions of Appendix 1 to Schedule 2.3 as a
result thereof.
2.4.    Offering of Products and Services; Promotional Activities;
Merchandising.
(a)    Except as set forth in Sections 2.4(d), Products will be available for
purchase exclusively at Stores and the Cardholder Website. Except as set forth
in Sections 2.4(d), Retailer agrees to use commercially reasonable efforts to
promote and sell the Products at the Stores. Retailer may accept whatever form
of payment for Products and POS Loads as Retailer deems appropriate. Except as
otherwise stated in this Agreement, each Party will be responsible for its own
costs and expenses associated with its performance of this Agreement.
(b)    Except as set forth in this Section 2.4(d), Retailer shall provide and
install displays/fixtures for the display of the Products. Products and Product
packaging materials will be displayed at displays/fixtures or locations in the
Stores designated by Retailer in its sole discretion. GDC at its own expense
will provide Retailer with commercially reasonable amounts of Product, Product
packaging and marketing materials as mutually agreed upon by the Parties. GDC
(or, subject to Retailer’s prior approval, its Service Provider) will be
responsible for stocking and replenishing Products in the Stores at
displays/fixtures designated by Retailer, and removing any discontinued Products
from the Stores.
(c)    All Product marketing materials, including physical Product, and Product
packaging and displays, will be subject to each Party’s prior approval in
writing, such approval not to be unreasonably withheld, conditioned or delayed.
The Parties may also from time to time mutually agree via written communication
to specific marketing initiatives and related cost allocations, as well as to
add or remove Products.
(d)    As of the Effective Date, Retailer will offer and Bank will process POS
Reloads of MoneyCards at Stores located in the Commonwealth of Puerto Rico.
MoneyCards will not be available for sale at Stores located in the Commonwealth
of Puerto Rico.
(e)    Bank will be the Principal and will process any POS Reloads in the
Commonwealth of Puerto Rico.
2.5.    Limited License to Use Retailer Marks.
(a)    Subject to and only in accordance with the provisions of this Agreement,
Retailer hereby grants GDC and Bank during the Term a non-exclusive,
non-sublicensable, non-transferable, revocable license to use Retailer Marks
solely in the connection with the creation, development, marketing, promotion,
service, sale and administration of the Products, as such use is approved from
time-to-time by Retailer pursuant to the terms hereof.



7



--------------------------------------------------------------------------------






(b)    Retailer in its sole discretion from time to time may change the
appearance or style of the Retailer Marks, provided that GDC and Bank will have
a commercially reasonable time (not to exceed ninety days) after Retailer’s
approval to modify any previously issued materials, including Products, to
include the Retailer Marks, as modified or changed by Retailer.
(c)    GDC and Bank each acknowledge and agree that (i) Retailer Marks are owned
solely and exclusively by Retailer, (ii) except for the limited license set
forth in Section 2.5(a), GDC and Bank have no rights, title or interest in or to
the Retailer Marks, and GDC and Bank agree not to apply for registration of the
Retailer Marks (or any mark confusingly similar thereto) anywhere in the world,
(iii) all use of the Retailer Marks by GDC and Bank will inure exclusively to
the benefit of Retailer, (iv) GDC and Bank will not modify the Retailer Marks or
use them for any purpose other than as set forth in this Section 2.5, (v) GDC
and Bank will not engage in any action that adversely affects the good name,
good will, image or reputation of Retailer or associated with the Retailer
Marks, (vi) GDC and Bank will at all times use the appropriate trade or service
mark notice ((TM), (SM) or (R), whichever is applicable) or such other notice as
Retailer may from time to time specify on any item or material bearing the
Retailer Marks, and (vii) Retailer must review and approve in advance the use of
the Retailer Marks in all materials to be disseminated electronically or
otherwise by GDC or Bank, to the extent such materials refer to Retailer or its
products or services, or contain the Retailer Marks, which approval may be
withheld or conditioned by Retailer in its commercially reasonable business
discretion.
(d)    If GDC or Bank breaches this Section 2.5, Retailer may notify GDC and
Bank of the breach and demand that the breach be cured within ten (10) Business
Days or as promptly as practicable. If the breach is not cured, Retailer may, in
its sole discretion, suspend the limited license granted in this Section 2.5
until such time as GDC and Bank have provided Retailer with adequate assurances,
acceptable to Retailer in its sole discretion, that the cause of the breach has
been fully cured and will not be repeated.
2.6.    Specialty Marks. From time to time, Retailer may obtain rights from
third parties to use Specialty Marks in connection with the issuance,
manufacture, marketing, distribution and sale of MoneyCards co-branded with such
Specialty Marks. Retailer covenants to obtain sufficient rights for Bank and
GDC, as the case may be, to issue, manufacture, market, distribute and sell any
such Specialty Cards hereunder. Bank and GDC agree that any use of Specialty
Marks by Bank and GDC is subject to the terms, conditions and provisions of the
applicable agreement between Retailer and the owner of the applicable Specialty
Mark, and Bank and GDC must comply with the terms, conditions and provisions of
the applicable agreement between Retailer and the owner of the applicable
Specialty Mark. Bank and GDC agree to enter into and execute such sublicense
agreements as Retailer may reasonably request in connection with the use of
Specialty Marks.
(a)    With respect to the MoneyCard co-branded with the “[*]” Specialty Mark,
GDC will pay to Retailer a license fee of [*]% of the retail sales price of each
MoneyCard co-branded with the “[*]” Specialty Mark. GDC shall pay such license
fee to Retailer monthly in arrears within [*], or on such other frequency as
Retailer may reasonably request and GDC approves, such approval not to be
unreasonably withheld, conditioned or delayed.
(b)    With respect to MoneyCards co-branded with Specialty Marks other than the
“[*]” Specialty Mark, to the extent a license fee must be paid to the owner of
such Specialty Mark, the Parties will mutually agree upon the allocation and
payment of such license fee among the Parties.
2.7.    [*]. To the extent the Bank deploys [*] to MoneyCards that were
developed primarily for [*], Retailer shall receive an exclusivity period of [*]
with respect to all such [*]. Such exclusivity period shall commence [*] other
than [*].
2.8.    MCX Integration. At the written request of Retailer, GDC and Bank agree
to implement the MCX Integration in accordance with the MCX Plan and the
provisions of this Section 2.8. Within thirty days of receipt by GDC of
Retailer’s written request, GDC and Bank will adopt a reasonable timeframe for
completion of the MCX Integration based on an assessment of the work necessary
to complete the MCX Integration.
(a)    Within thirty days of receipt by GDC of Retailer’s written request
pursuant to Section 2.8, the Parties shall agree upon and adopt a MCX Plan. The
Parties shall revise and update the MCX Plan as necessary and






*Confidential Treatment Requested.



8



--------------------------------------------------------------------------------






appropriate during the course of the MCX Integration. The Parties shall confer
regularly as necessary to assess the technical, operational, business and
economic matters related to the MCX Integration.
(b)    After adoption of the MCX Plan, Bank shall enter into and maintain
agreement(s) with MCX or its agents or operators as reasonably necessary for
participation of the Bank and the MoneyCard in the MCX Network and MCX Wallet.
(c)    GDC and Bank shall work in good faith to complete its obligations in the
MCX Plan in accordance with the timeframe adopted by the Parties but will not be
responsible for delays in completing the MCX Integration caused by Retailer.
(d)    The actual costs associated with MCX Integration and allocated to the
Program will be treated as [*] and paid from [*], but such costs will not exceed
[*]. The share of [*] allocated to [*] will not exceed [*].
2.9.    Marketing Fund. Each of Retailer and GDC shall contribute [*] of each
month’s Total Program Revenue to the Marketing Fund to be administered by GDC
and Retailer. Any funds remaining in the marketing fund created pursuant to
Section 7.1 of the 2010 Agreement as of the Effective Date shall be rolled over
and credited to the Marketing Fund. GDC and Retailer will use best efforts to
use the Marketing Fund in accordance with a collaborative, mutually agreed
marketing plan, and to use funds in the year in which they were credited,
provided that any funds remaining at the end of a calendar year shall be rolled
over to the following calendar year. Any funds remaining in the Marketing Fund
at the expiration or termination of this Agreement shall be [*]. Unless
otherwise specified by Retailer at any time, GDC shall withhold Retailer’s
contribution to the Marketing Fund from the amounts payable to Retailer pursuant
to Section 3.2.
2.10.    Non-Exclusive. The Parties agree that this Agreement is not exclusive,
and does not grant or confer on Bank or Green Dot any exclusive rights with
respect to the Products. Retailer, in its sole discretion and at any time, may
market, sell, and distribute products, and offer point-of-sale loads or
point-of-sale reloads, pursuant to an arrangement that does not involve Bank or
GDC.
2.11.    Cardholder Website: Bank shall have the sole responsibility for
providing and maintaining the Cardholder Website in accordance with the Service
Level Standards, the PCI Standards, Applicable Law and this Agreement. All
aspects of the Cardholder Website will comply with the Walmart style guide as
Walmart may provide to Bank from time to time. The registration of the domain
name www.walmartmoneycard.com belongs to Retailer. Bank agrees it is responsible
for any payment card data in its possession or control. Upon implementation of
the Retailer Dashboard and completion of the migration of current (legacy)
Cardholders that have access to the Retailer Dashboard, Cardholders will log in
to and access the Cardholder Website through the Retailer Dashboard.
2.12.    Service Level Standards. The Parties agree to the provisions set forth
in Schedule 2.12.
2.13.    New Products and Services. At any time during the Term, a Party shall
have the right to propose new products or services to be considered for
inclusion in the Program, and to submit a proposal to the Program Management
Committee for approval. If approved by the Program Management Committee, the
Parties shall execute a new Product Addendum for the new products or services to
be added as a Product, Service or a new product type to be included in this
Agreement.
3.    REVENUE; COMPENSATION; DAILY REPORTS; SETTLEMENT; PROTECTION OF CARDHOLDER
FUNDS
3.1.    Consumer Fees.  The fees charged to Cardholders in connection with the
MoneyCard as of the Effective Date are set forth in Schedule 3.1, and such fees
may not be modified without the mutual written agreement of the Parties.
Retailer at any time may request that Bank or Green Dot, as applicable,
eliminate or reduce any price or fee charged to Cardholders in connection with a
Product. If, within [*] after such a request made by notice, Bank or Green Dot,
as applicable, have not agreed to each of Retailer’s requested change(s), then
Bank or Green Dot, as applicable,










*Confidential Treatment Requested.



9



--------------------------------------------------------------------------------






shall provide a written explanation to Retailer with respect to the reason for
which such Party is rejecting Retailer’s requested change(s). After receipt of
such written explanation, Retailer may terminate this Agreement upon one hundred
eighty days’ notice to the other Parties. Retailer shall not request such price
changes primarily for the purpose of forcing termination of this Agreement.
3.2.    Compensation and Audit of Total Program Revenue. GDC will pay Retailer a
monthly fee equal to [*] of each month’s Total Program Revenue. GDC will make
all such payments within twenty business days of the end of each month. GDC’s
obligation under this Section 3.2 will survive termination or expiration of this
Agreement for so long as any Product is outstanding or active. In addition to
Retailer’s rights under Section 4.2(b), upon Retailer’s written request and at
any time that a Product is outstanding or active, GDC and Bank shall furnish to
Retailer or its designee all such information concerning GDC’s and Bank’s
performance of their obligations under this Section 3.2, including documentation
reasonably supporting the amount and calculation of Total Program Revenue. In
addition to Retailer’s rights under Section 4.2(b), at any time that a Product
is outstanding or active, Retailer or a third party designated by Retailer on
reasonable advance notice to GDC or Bank, as applicable, of not less than [*]
may examine and inspect GDC’s and Bank’s records relating to Total Program
Revenue and GDC’s and Bank’s compliance with their obligations under this
Section 3.2.
3.3.    Settlement of Funds. The Parties agree to the reporting and settlement
process set forth in this Section 3.3.
(a)    Retailer will transmit Sales Data to GDC in real time upon the completion
of the applicable transaction at a Store.     
(b)    GDC will deliver to Retailer the Daily Report not later than 9:00 a.m.
Central Time on the [*].
(c)    Retailer will initiate a wire transfer to the account designated in
writing by Bank for the Gross Settlement Amount, net of any sales or other
taxes, [*] later than [*] on the [*]after Retailer’s receipt of the Daily
Report. Retailer’s wire of the Gross Settlement Amount pursuant to this Section
3.3(c) will satisfy and discharge all of Retailer’s obligations to Bank and GDC
with respect to the Gross Settlement Amount for the applicable Billing Period.
(d)    Within sixty days of delivery of a Daily Report, any Party may deliver to
the other Parties a request for adjustment to the amounts paid pursuant to the
Daily Report and sufficient documentation to support such adjustment. Bank shall
apply any undisputed adjustment to a Daily Report [*]. The Parties shall work
together in good faith to resolve any disputes regarding adjustments and to
automate the adjustment process.
3.4.    Cardholder Funds. Retailer acknowledges and agrees that Retailer will
receive Cardholder Funds for the express purpose of having such Cardholder Funds
loaded or reloaded to a Product, as applicable in accordance with the
Cardholder’s instructions. The Cardholder Funds will not be used for any
Retailer operating or general purpose account or otherwise treated as property
of Retailer. Subject to Section 4.4, Retailer agrees that prior to Retailer’s
remittance of the Gross Settlement Amount in accordance with Section 3.3 it
shall be liable to Bank for all Cardholder Funds and purchase fees associated
with Products purchased in Stores and for POS Loads and POS Reloads, as
applicable, associated with such Products.
3.5.    Effect of Bankruptcy. The Cardholder Funds shall be and remain the sole
property of the applicable Cardholders during and after the time the Cardholder
Funds are presented to Retailer by the Cardholder and will not be deemed the
property or an asset of Retailer, nor will such Cardholder Funds be included on
any Retailer balance sheet or asset statement. Furthermore, Retailer agrees that
it will hold Cardholder Funds in trust on behalf of the Cardholder pending
remittance to Bank in accordance with Section 3.3, and the Cardholder Funds will
not be subject to creditors (whether secured or unsecured) of Retailer or its
Affiliates, whether in connection with any bankruptcy or secured creditor
proceeding filed by or against Retailer, its Affiliates or otherwise. Retailer
shall take all action necessary or appropriate: (a) not to cause the Cardholder
Funds to become subject to any pledge, assignment, transfer or security interest
made or granted, voluntarily or involuntarily, by Retailer to any third party;
and (b) to accomplish the immediate release to Bank of all Cardholder Funds,
current or future, and remove such Cardholder Funds from inclusion in any
Retailer bankruptcy proceeding or proceeding taken by any creditor of Retailer.
Retailer agrees that (i) in any cash management or other related motion filed in
its bankruptcy proceeding, that Retailer will include a request to obtain
bankruptcy court authorization to continue the financial compensation,
remittance of funds and




*Confidential Treatment Requested.



10



--------------------------------------------------------------------------------






transfer of Cardholder Funds to Bank, each as provided for in Section 3.3 and
(ii) Retailer will obtain entry of an order approving such arrangements on an
interim and/or final basis in form and substance acceptable to GDC. Retailer
shall not argue or assert in any bankruptcy proceeding that the Cardholder Funds
are part of its bankruptcy estate.
3.6.    Fraud Alert and Recovery
(a)    Each Party agrees that it will be responsible for all damages resulting
from the fraud, willful misconduct or gross negligence of its employees,
contractors, representatives or agents (other than any agency established
hereunder).
(b)    The Parties agree to cooperate with one another and any Governmental
Authority and to use commercially reasonable efforts to prevent and mitigate
Program fraud and losses. In the event that Retailer discovers fraud or theft by
a Cardholder or by a Retailer employee, agent or representative or other conduct
by a Cardholder or a Retailer employee, agent or representative that has
resulted in a loss to Retailer or the Program (for example, loading of a
MoneyCard in a fraudulent manner due to fraud by a Cardholder or Retailer
employee), Retailer shall communicate to GDC via email, fax, phone or overnight
mail information about such fraudulent transaction, unless Retailer reasonably
determines that it is prevented from making any such communication by Applicable
Law, a law enforcement request, an applicable Retailer privacy policy, or a
contractual agreement with a third party (such as a confidentiality or
non-disclosure agreement), and GDC and Bank will immediately attempt to close
the affected account and recover funds loaded to that account. In the event of
such recovery of funds, GDC or Bank as applicable will refund to Retailer all
applicable amounts.
3.7.    Reporting. Green Dot and Bank will provide Retailer with monthly
settlement statements and final reports, as well as such other reports as
Retailer may reasonably request in writing from time to time.
4.    PROGRAM RESPONSIBILITIES AND COMPLIANCE
4.1.    Legal Compliance. Each Party agrees that it will comply with Applicable
Law in connection with its performance hereunder.
(a)    Without limiting the generality of the foregoing, the Parties agree as
follows: (i) as required by the CARD Act, Retailer shall not label, display,
market, promote or sell any prepaid Products as gift cards; (ii) each Party
shall, at all times, maintain written policies and procedures to regularly
monitor and verify that prepaid Products are not labeled, displayed, marketed,
promoted or sold by Retailer as gift cards. Such policies and procedures shall
include guidelines regarding the display of Products in compliance with the CARD
Act. The Parties shall from time to time and upon the request of the other
Parties, meet to discuss compliance with this Section 4.1 and the CARD Act and
Applicable Law. Each Party shall be responsible for all cost and liabilities to
the extent arising out of its failure to comply with the CARD Act and the
provisions of this Section 4.1.
(b)    The Parties acknowledge and agree that the Program is under the principal
oversight and control of Bank, and that Retailer is not a “provider of prepaid
access” as such term is defined in the Prepaid Access Rule, 31 CFR 1010.100, or
any successor provision, with respect to the Program. GDC and Bank each
acknowledges and agrees that each is responsible for, and shall at all times
remain responsible for, compliance with the Prepaid Access Rule with respect to
the Program. GDC and Bank shall (i) obtain and maintain all records related to a
Program that may be required pursuant to the Prepaid Access Rule, including 31
CFR 1022.210(d)(1)(iv), 31 CFR 1022.420, or any successor provisions, and (ii)
at all times comply with the requirements set forth under 31 CFR 1022.380. GDC
and Bank represent, warrant and covenant that each of GDC and Bank will comply
with all Applicable Law and the PCI Standards at all relevant times.
(c)    GDC or Bank shall perform OFAC monitoring, holding and case resolution
with respect to the Program to prevent the occurrence of any OFAC prohibited
transaction, and shall notify Retailer if such monitoring results in any
Cardholders being identified as true, positive matches with individuals
appearing on OFAC watch lists. GDC or Bank shall notify Retailer of true,
positive matches promptly but not later than 72 hours after GDC identifies a
Cardholder as a true, positive match with individuals appearing on OFAC watch
lists. Additionally, in coordination with Retailer, GDC or Bank shall be
responsible for (i) compliance with all Applicable Law pertaining to anti-money





11



--------------------------------------------------------------------------------






laundering in connection with the Program; (ii) developing and implementing
anti-money laundering policies and procedures for the Program; and (iii)
maintaining appropriate record-keeping relating to the foregoing subclauses (i)
and (ii) in connection with the Program.
(d)    GDC agrees that during the Term it will monitor Applicable Law (including
the federal Bank Secrecy Act and all applicable state money transmitter laws)
and any changes in Applicable Law that may have a material adverse impact on the
Program, that may impose a material obligation on Retailer as it relates to the
Program, that may impose a material obligation on GDC or Bank as it relates to
the Program, or that may require modifications to the Program or this Agreement.
GDC will promptly notify Retailer in writing of any changes in Applicable Law of
which GDC becomes aware that may have a material adverse impact on the Program,
that may impose a material obligation on Retailer as it relates to the Program,
that may impose a material obligation on GDC or Bank as it relates to the
Program, or that may require modifications to the Program or this Agreement.
Such notice by GDC must include a summary of such changes in Applicable Law, the
impact that such changes have on the Program and any GDC proposals or
recommendations relating to modifications of the Program that may be necessary
to address such changes in Applicable Law.
4.2.    Records and Inspection. Retailer, GDC and Bank shall keep accurate books
and records of transactions relating to Product sales and transactions, the
Services and the Program, and must maintain such books and records for not less
than the period required by Applicable Law but in no event less than [*]
following the end of the Term; provided, however, GDC and Bank shall keep
accurate books and records relating to the calculation of Total Program Revenue
for so long as any Products are outstanding or active and for purposes of
fulfilling their obligations relating to unclaimed property under Section 4.4.
GDC and Bank shall request, and in good faith use commercially reasonable
efforts to contractually require, their Service Providers to agree to audit
provisions substantially similar to those set forth in this Agreement and grant
access to Retailer, GDC and Bank for purposes of examining and inspecting such
Service Providers’ books and records pertaining to their performance of
obligations under this Agreement.
(a)    During the Term and for a period of [*] after expiration or termination
of this Agreement, GDC on reasonable advance notice to Retailer of not less than
[*] may examine and inspect Retailer’s records relating exclusively to Products
sold, POS Loads or POS Reloads in Stores and Retailer’s compliance with its
obligations hereunder; provided, however, that unless Retailer provides its
prior consent, no such inspection or audit may take place at any Store. Such
audit shall take place at Retailer’s offices during normal business hours and in
a manner that does not interfere with regular business operations. GDC may not
conduct an audit or inspection more than one time during any consecutive twelve
month period unless otherwise required by Applicable Law or a Governmental
Authority.
(b)    During the Term and for a period of [*] after expiration or termination
of this Agreement (or for a longer period of time as reasonably necessary to the
extent Retailer receives inquiries from Governmental Authorities relating to
unclaimed property in connection with the Program), Retailer or a third party
designated by Retailer on reasonable advance notice to GDC or Bank, as
applicable, of not less than [*] may examine and inspect GDC’s and Bank’s
records relating to Products sold, POS Loads or POS Reloads in Stores, Total
Program Revenue and GDC’s and Bank’s compliance with their obligations
hereunder. Such audit shall take place at GDC’s or Bank’s offices during normal
business hours and in a manner that does not interfere with regular business
operations. Retailer may not conduct an audit or inspection more than one time
during any consecutive twelve month period unless (i) otherwise required by
Applicable Law or a Governmental Authority; (ii) Retailer has a reasonable
belief that GDC or Bank is not acting in compliance with the terms of this
Agreement or Applicable Law; or (iii) an audit performed pursuant to this
Agreement reveals any systemic error or operational deficiency or failures.
During the Term and for a period of [*] after expiration or termination of this
Agreement, GDC and Bank shall furnish to Retailer or its designee all such
information concerning GDC’s and Bank’s performance of its obligations hereunder
as Retailer may reasonably request, including documentation reasonably
supporting the amount and calculation of Total Program Revenue. Any limitations
on Retailer’s audit or other rights in this Section 4.2(b) do not apply to and
do not limit or restrict Retailer’s rights under Section 3.2.
4.3.    Training.    Each Party is responsible, in its sole discretion, but
subject to Section 4.1(d), for development of a training program to comply with
its responsibilities under Applicable Law, the Program, and this Agreement.








*Confidential Treatment Requested.



12



--------------------------------------------------------------------------------






GDC and Bank shall not distribute or communicate training materials to any Store
without the prior consent of Retailer.
4.4.    Unclaimed Property. As among the Parties, Bank and GDC are and will be
deemed the holder of all Cardholder Funds, any accounts associated with the
Products and any and all unclaimed property relating to the Products or the
Program. GDC or Bank, as applicable, will report and remit to each jurisdiction
as required by Applicable Law all unclaimed property held, due or owing in
connection with the Products and the Program.
4.5.    Program Management Committee.
(a)    Retailer, GDC and Bank hereby establish a committee to review and provide
guidance on the strategy and direction of the Program (the “Program Management
Committee”). The Program Management Committee shall consist of six members, with
three members appointed by Retailer and three members appointed by GDC and Bank.
The members shall be the following persons, or their designees, of the Parties
unless otherwise mutually agreed:
(i)    For Retailer: a project management representative, a finance
representative and a marketing representative.
(ii)    For GDC and Bank: a project management representative, a finance
representative and a marketing representative.
(b)    The Program Management Committee may appoint one or more other
subcommittees to advise it regarding specific matters. Subcommittee members need
not be members of the Program Management Committee.
4.6.    Meetings and Governance.
(a)    The Program Management Committee shall hold a meeting, no less frequently
than quarterly. All meetings of the Program Management Committee shall require a
quorum consisting of not less than two members from GDC and Bank and two members
from Retailer. Prior to each meeting, each Party shall provide prior notice to
the other Parties of the members who will be attending the meeting.
(b)    Special meetings of the Program Management Committee may be held when
scheduled by a prior act of the Program Management Committee or when called by a
Party by delivery of at least five Business Days’ prior notice to the other
Parties. Any such notice must specify the purpose of the special meeting. If
fewer than all members are present in person, by telephone or by proxy, the
business transacted at such special meeting shall be limited to that stated in
the notice.
(c)    The Program Management Committee may meet in-person or telephonically.
4.7 Program Management Committee Responsibilities. The responsibilities of the
Program Management Committee shall be agreed upon by Bank, GDC and Retailer in
writing from time to time, and shall at a minimum include the following:
(a)    reviewing and approving the annual Program marketing plan and reviewing
the use of the Marketing Fund;
(b)    reviewing and approving any changes to the existing Products and Services
and any proposed new products and services for the Program;
    (c)    reviewing and approving any changes to the look and feel of Product
documentation, other than changes required by Applicable Law;
(d)    reviewing changes to the Product fees established by Bank or GDC;
(e)    reviewing changes to the Program operating procedures; and
(f)    reviewing and endeavoring to resolve Disputed Matters referred to it by
the Parties.



13



--------------------------------------------------------------------------------






In addition to those responsibilities described above, a Party may add to the
agenda items for the review or approval of the Program Management Committee
during its quarterly meeting.
4.8    Dispute Resolution Procedures. Upon the occurrence of any event that,
pursuant to the express provisions of this Agreement, is subject to the
escalation provisions set forth in this Section 4.8, or upon the occurrence of
any other material dispute under this Agreement by notice to the other Parties
(“Disputed Matter”), the following procedures shall apply:
(a)    The Parties will attempt to resolve the Disputed Matter promptly by
referring the Disputed Matter to the Program Management Committee. The Program
Management Committee will meet in person or by telephone within ten Business
Days after the notice of the Disputed Matter and attempt in good faith to
resolve the Disputed Matter.


(b)    In the event the Program Management Committee does not resolve the
Disputed Matter within fifteen Business Days from receipt of notice of such
Disputed Matter, the Parties will attempt to resolve the Disputed Matter
promptly by negotiations between the Chief Revenue Officer (or equivalent) for
GDC, President (or equivalent) for Bank, and the Senior Vice President, Walmart
Services (or equivalent) for Retailer (collectively, “Senior Officers”) or their
respective designees. The Senior Officers or their designees will meet in person
or by telephone within ten Business Days after the notice of the dispute and
attempt in good faith to resolve the Disputed Matter.
                    
(c)    In the event the Senior Officers do not resolve the Disputed Matter
within fifteen Business Days from receipt of notice of such Disputed Matter
(which time period may be extended by written agreement of the Senior Officers),
the Parties will refer the Disputed Matter to the Chief Executive Officer (or
equivalent) for GDC, President (or equivalent) for Bank, and the Chief Operating
Officer (or equivalent) for Retailer (collectively, “CEOs”) or their respective
designees.


(d)    In the event the CEOs do not resolve the Disputed Matter within fifteen
Business Days from receipt of the notice of such Disputed Matter (which time
period may be extended by written agreement of the CEOs), the Parties agree that
all Disputed Matters that are Retailer Matters will be decided within the sole
discretion of Retailer, and all Disputed Matters that are GDC Matters will be
decided within the sole discretion of GDC and Bank. In the event the Disputed
Matter is not a Retailer Matter or a GDC Matter, then this Agreement will
control or if there is no governing provision in this Agreement, the matter will
remain as status quo.


(e) Notwithstanding the dispute resolution provisions of this Section 4.8, a
Party may seek equitable relief at any time before or during any dispute
resolution proceedings in any court of competent jurisdiction to protect its
interests or to preserve the status quo pending completion of any dispute
resolution process or to otherwise protect its rights or interests as permitted
at law and in equity. By seeking or obtaining such remedy, the Party seeking
injunctive relief hereunder will not waive any of the provisions of this Section
4.8.
    
(f) Nothing in this Section 4.8 shall limit a Party’s right to give notice of
termination or otherwise pursue its right to terminate this Agreement or pursue
any other rights set forth in this Agreement.


4.9 Expedited Review. In the event a Party requests Expedited Review of a
Disputed Matter, such changes relating to such Disputed Matter shall not be
implemented by a Party until the completion of the review process set forth in
this Section 4.9 (“Expedited Review”) and the Parties have approved such
changes; provided, however, that a Party may immediately implement any change
required by Applicable Law or as necessary to prevent fraud after sending notice
to the other Parties describing the change and its rationale for such change.
Disputed Matters subject to Expedited Review are subject to the following
procedures:


(a) Upon a notice of a request for Expedited Review of a Disputed Matter, the
Parties shall attempt to resolve the Disputed Matter promptly by negotiations
between the Senior Officers or their respective designees. The Senior Officers
or their designees will meet in person or by telephone within five Business Days
after the notice of Expedited Review and attempt in good faith to resolve the
Disputed Matter.


(b) In the event the Senior Officers do not resolve the Disputed Matter within
five Business Days from receipt of the notice of Expedited Review, the Parties
shall refer the Disputed Matter to the CEOs or their respective







14



--------------------------------------------------------------------------------






designees. The CEOs will meet in person or by telephone within five Business
Days after the notice of Expedited Review and attempt in good faith to resolve
the Disputed Matter. In the event the CEOs or their designees do not resolve the
Disputed Matter within five Business Days from receipt of the referral notice
from the Senior Officers, the Parties agree that all Disputed Matters that are
Retailer Matters will be decided within the sole discretion of Retailer, and all
Disputed Matters that are GDC Matters will be decided within the sole discretion
of GDC and Bank. In the event the Disputed Matter is not a Retailer Matter or a
GDC Matter, then this Agreement will control or if there is no governing
provision in this Agreement, the matter will remain as status quo.
    
4.10.    Retailer and GDC Matters.
(a) Subject to Applicable Law and the provisions of this Agreement, “Retailer
Matters” are:
(i)    use of Retailer Marks;
(ii)    changes to Retailer information technology and processing systems that
would not be reasonably likely to have a material adverse effect on the Program;
(iii)    changes required by Applicable Law applicable to Retailer regardless of
whether such change would have an adverse effect on the Program;
(iv)    Retailer capital expenditures;
(v)    changes to Retailer’s privacy policy that (x) would not be reasonably
likely to have a material adverse effect on the Program, or (y) are required by
Applicable Law applicable to Retailer; and
(vi)    management and retention of Retailer personnel.
(b) Subject to Applicable Law and the provisions of this Agreement, “GDC
Matters” are:
(i)    changes to information technology and processing systems of GDC or Bank
that would not be reasonably likely to have a material adverse effect on the
Program or Retailer;
(ii)    changes required by Applicable Law applicable to GDC or Bank regardless
of whether such change would have an adverse effect on the Program;
(iii)    capital expenditures of GDC or Bank; and
(iv)    management and retention of personnel of GDC or Bank.
4.11. Service Providers. GDC and Bank may use one or more qualified Service
Providers in connection with the operation of the Program, provided that GDC and
Bank shall provide advance notice to Retailer regarding establishment or
termination of such use, and GDC and Bank shall be liable to Retailer for the
full performance of all obligations under this Agreement performed by any such
Service Provider.
5.    TERM AND TERMINATION
5.1.    Term. Unless earlier terminated, upon expiration of the Initial Term,
this Agreement will continue for one Renewal Term, unless notice of non-renewal
is sent by any Party hereto at least one hundred eighty days prior to the
expiration of the Initial Term.
5.2.    Termination. If either Party materially breaches any term or condition
of this Agreement and the breaching Party fails to cure such breach within
thirty days after receiving notice of the breach from non-breaching Party with
as much identifying detail as is reasonable, the non-breaching Party may
terminate this Agreement on notice at any time following the end of such thirty
day period. This Agreement will terminate immediately upon notice if a Party:
(a) becomes insolvent (i.e., becomes unable to pay its debts in the ordinary
course of business as they come due), (b) makes an assignment for the benefit of
creditors, (c) is named as a debtor in a bankruptcy proceeding; (d) has a
receiver appointed over it, or (e) has ceased or announced its intent to cease
its ongoing business operations.

15



--------------------------------------------------------------------------------






5.3.    Additional Termination Rights. Retailer may terminate this Agreement (a)
as set forth in Schedule 2.12 or (b) upon not less than sixty days’ advance
notice to Bank and GDC if there occurs a GDC Prohibited Change of Control.
5.4.    Effect of Termination. Upon termination or expiration of this Agreement
(a) the Parties will cease the marketing, sale, POS Loads and POS Reloads of
Products, (b) Retailer will securely destroy all Product inventory and promptly
transmit all Cardholder Funds in its possession to Bank and (c) GDC will
continue to make the payments required under Section 3.2 with respect to
previously sold, POS Loaded or POS Reloaded Products for the life of such
Products. The provisions of Sections 3.2 and 3.3 (with respect to Products sold
prior to termination), and Sections 3.4, 3.5, 4.1, 4.2, 6, 7, 8, 9 and such
other provisions that by their nature are intended to survive termination, shall
survive the termination or expiration hereof.
5.5.    Emergency Suspension.
(a)    Grounds for Emergency Suspension. The Parties acknowledge and agree that
any Party may suspend or terminate the marketing, promotion, distribution, load
and/or reload of Products at one or more Stores in the event that (i) such
action is necessary to comply with Applicable Law; (ii) such Party has
reasonable suspicion to believe that a high volume of fraudulent activity is
taking place at such Store(s) in connection with the Program; or (ii) such Party
has a reasonable, documented belief that the any of the other Parties has
materially violated Applicable Law.
(b)    Notices and Cooperation. The suspending Party shall give the other
Parties notice if such Party intends to exercise its suspension rights
hereunder. The notice must identify in reasonable detail the reasons for the
suspension, unless prohibited by Applicable Law. The Parties shall meet within
twenty-four hours of the non-suspending Party’s receipt of such notice to
discuss how to address the suspending Party’s concerns, and the appropriate
geographic and temporal scope of such suspension, with the Parties’ mutual goal
being to continue the sale of Products as widely as possible under the
circumstances.
6.    INDEMNIFICATION
6.1.    GDC and Bank Indemnification of Retailer. Each of GDC and Bank shall
jointly and severally indemnify, defend and hold harmless Retailer, its
Affiliates and their respective directors, officers, employees and agents from
and against any and all damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses and costs of defense) incurred by
Retailer, its Affiliates or their respective directors, officers, employees and
agents arising out of any Indemnified Claim relating to or arising out of: (a)
any claim or assertion that any products, processes or services of GDC or Bank
infringe or misappropriate any copyright, trademark, trade secret, patent or
other proprietary or intellectual property rights of a third party; (b) GDC’s or
Bank’s breach of any representation, warranty or covenant contained in this
Agreement (including its exhibits); (c) the negligence or willful misconduct
(whether by act or omission) of GDC, Bank or any of their directors, officers,
employees or agents; or (d) the violation of Applicable Law by GDC, Bank or any
of their directors, officers, employees or agents; provided, however, that in no
event shall GDC or Bank be obligated to indemnify Retailer under this Section
6.1 for any losses to the extent such losses result from (i) the negligence or
willful misconduct of Retailer, (ii) any violation or failure to comply with
this Agreement by Retailer, (iii) Retailer’s failure to comply with Applicable
Law to the extent required by this Agreement, or (iv) Retailer’s failure to
comply with Applicable Law as instructed by GDC or Bank in accordance with
Section 8.4(d).
6.2.    Retailer Indemnification of GDC and Bank. Retailer shall indemnify,
defend and hold harmless GDC, Bank, their Affiliates and their respective
directors, officers, employees and agents from and against any and all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses and costs of defense) incurred by GDC, Bank or their respective
directors, officers, employees and agents arising out of any Indemnified Claim
relating to or arising out of: (a) any claim or assertion that the Retailer
Marks infringe or misappropriate any copyright, trademark, trade secret, patent
or other proprietary or intellectual property rights of a third party; (b)
Retailer’s breach of any representation, warranty or covenant contained in this
Agreement (including its exhibits); (c) the negligence or willful misconduct
(whether by act or omission) of Retailer or any of its directors, officers,
employees or agents; or (d) the violation of Applicable Law by Retailer or any
of its directors, officers, employees or agents; provided, however, that in no
event shall Retailer be obligated to indemnify GDC or Bank under this Section
6.2 for any losses to the extent such losses result from (i) the negligence or
willful misconduct of GDC or Bank, (ii) any violation or failure to comply with
this Agreement by GDC or Bank, (iii) GDC’s or Bank’s failure to comply with





16



--------------------------------------------------------------------------------






Applicable Law to the extent required by this Agreement or (iv) GDC’s or Bank’s
failure to instruct Retailer of its compliance obligations relating to
Applicable Law in accordance with Section 8.4(d).
6.3.    Indemnified Party will provide prompt notice to Indemnifying Party upon
receipt of any Indemnified Claim; provided, however, Indemnified Party’s failure
to provide such notice or delay in providing such notice will not relieve
Indemnifying Party of its obligations under this Section 6 unless such failure
or delay materially prejudiced Indemnified Party’s defense of the Indemnified
Claim.
6.4.    Subject to Sections 6.5, 6.6 and 6.7, the Indemnifying Party shall have
the sole and absolute right to control and assume the defense of any such
Indemnified Party at its expense and in the name of the Indemnified Party and to
select the counsel for the defense of such Indemnified Claim. The Indemnified
Party may participate, at its own expense, in such defense and in any settlement
discussions directly or through counsel of its choice on a monitoring,
non-controlling basis. The Parties agree to cooperate in good faith in
connection with the defense, negotiation, or settlement of any Indemnified
Claim.
6.5.    Notwithstanding Section 6.4, the Indemnifying Party shall not have the
right to control the defense of any such Indemnified Claim if: (i) the
Indemnifying Party fails to assume the defense of such Indemnified Claim or
acknowledge in writing that it will assume the defense of such Indemnified Claim
within fifteen Business Days of receipt of notice of the Indemnified Claim; (ii)
the Indemnified Party reasonably determines (at any time while the Indemnified
Claim is pending) based upon advice of counsel that there are issues that could
raise possible conflicts of interest between the Indemnifying Party and the
Indemnified Party or that the Indemnified Party has claims or defenses that are
separate from or in addition to the claims or defenses of the Indemnifying
Party; (iii) such Indemnified Claim seeks an injunction, cease and desist order,
or other equitable relief against the Indemnified Party that could reasonably be
expected to materially adversely affect the ongoing business of the Indemnified
Party, other than the Program; or (iv) it contests (in whole or in part), its
indemnification obligations (but only as to the obligations specific to the
Indemnifying Party in the event a third party gives rise to indemnification
obligations of more than one party). In each such case described in clauses (i)
through (iv) above, the Indemnified Party will have the right to control the
defense of the Indemnified Claim and retain its own counsel, and the
Indemnifying Party shall pay the reasonable cost of such defense, including
reasonable attorneys’ fees and expenses of one law firm, and shall be entitled
to participate in the defense of such claim, on a non-controlling basis, at its
expense with counsel of its own choosing.
6.6.    If the Indemnified Party reasonably objects to the execution of the
litigation strategy by counsel selected by Indemnifying Party in the defense of
the Indemnified Claim, Indemnified Party may request in writing that
Indemnifying Party replace such counsel at Indemnifying Party’s expense. Any
such notice from Indemnified Party will provide in reasonable detail the reasons
for Indemnified Party’s request. If after conferring in good faith the Parties
are unable to agree upon the need for replacement of counsel, Indemnified Party
shall have the right to assume the control of the defense and retain its own
counsel, and the Indemnified Party shall pay the reasonable cost of such
defense.
6.7.    The Indemnifying Party may, upon prior notice to and consultation with
the Indemnified Party, compromise or enter into a settlement agreement that
involves solely the payment of money by the Indemnifying Party, if (i) such
settlement includes a complete, unconditional, irrevocable release of the
Indemnified Party with respect to such Indemnified Claim, and (ii) in the good
faith judgment of the Indemnified Party, such settlement is not likely to
establish a precedential custom or practice adverse to the continuing business
interests of the Indemnified Party; provided, however, if the Indemnifying Party
requests the Indemnified Party to accept a financial settlement or financial
compromise offered by the third party asserting the Indemnified Claim as the
primary aspect of any such settlement with respect to any Indemnified Claim
(assuming that no part of the settlement or compromise involves a material
change in the Indemnified Party’s methods of doing business or otherwise
materially restricts any of its respective future conduct) and the Indemnified
Party withholds its consent thereto, the obligation of the Indemnifying Party to
the Indemnified Party under this Section 6 with respect to such Indemnified
Claim will not thereafter exceed the aggregate amount that the Indemnifying
Party would have paid hereunder in connection with such settlement or compromise
(including reimbursable expenses to the date thereof).
6.8.    Subrogation. The Indemnifying Party shall be subrogated to any third
party claims or rights of the Indemnified Party as against any other Persons
(except Persons that are directors, officers, employees, agents or
representatives of Indemnified Party or its Affiliates or that have a
contractual right of indemnity or contribution against Indemnified Party with
respect to the Indemnified Claim) with respect to any amount paid to the
Indemnifying



17



--------------------------------------------------------------------------------






Party under this Section 6. The Indemnified Party shall reasonably cooperate
with the Indemnifying Party, at the Indemnifying Party’s expense, in the
assertion by the Indemnifying Party of any such claim against such other
persons.
7.    CONFIDENTIALITY, INFORMATION SECURITY AND DATA SHARING; RETAILER DASHBOARD
7.1.    Except as otherwise provided in this Agreement, a Party may use
Confidential Information received or obtained from or on behalf of disclosing
Party solely in connection with the transactions contemplated by this Agreement
and in accordance with Applicable Law, including any and all Applicable Law
relating to the privacy and security of personally identifiable information.
7.2.    Each Party shall receive Confidential Information in confidence and not
disclose Confidential Information to any third party, except: (a) as may be
agreed upon in writing by the disclosing Party; (b) as otherwise required by
Applicable Law or operating regulations of a Card Network; (c) as may be
necessary to exercise its rights or perform its obligations under this
Agreement; or (d) as may otherwise be permitted under this Agreement, including
pursuant to Schedule 7.4. Each Party will use its best efforts to cause its
officers, employees, and agents to take such action as shall be necessary or
advisable to preserve and protect the confidentiality of Confidential
Information. Except with respect to information received by Retailer pursuant to
Schedule 7.4, upon written request, each Party shall destroy or return to the
disclosing Party all Confidential Information in its possession or control,
subject to each Party’s respective document retention policies with respect to
information required to be maintained by regulatory authorities.
7.3.    Each Party shall maintain the confidentiality of this Agreement and its
terms and will not disclose this Agreement or its terms to any third party;
provided that a Party may disclose this Agreement or its terms: (a) as required
by Applicable Law, but subject to the requirements of Section 9.12 as applicable
to the Party; (b) to its Affiliates having a need to know, provided that such
Affiliates must treat this Agreement and its terms as confidential and in
accordance with the requirements contained in Section 7 and Section 9.12; (c) to
its advisors, including accountants, consultants and attorneys, provided such
advisors are obligated to maintain the confidentiality of this Agreement and its
terms; or (d) with the prior consent of the other Parties.
7.4    In accordance with Schedule 7.4, Bank agrees to provide Retailer with
access to data to the fullest extent permitted by Applicable Law and consistent
with Bank’s applicable privacy policies. Retailer accepts responsibility for
implementing administrative, technical, and physical controls designed to secure
data in its possession obtained pursuant to Schedule 7.4, and will hold Bank and
GDC harmless from any breach of such data from Retailer’s systems if such breach
is not attributable to (a) any act or omission of Bank or GDC; (b) failure of
Bank’s or GDC’s security program; or (c) Bank’s or GDC’s failure to comply with
this Agreement or Applicable Law. Retailer and Bank shall consult with one
another as privacy questions and concerns relating to the Products arise.
7.5.        Retailer Dashboard


(a)    Retailer may provide Cardholders with access to Servicing Data and with
single-sign on access to the Cardholder Website through the Retailer Dashboard. 
The Retailer Dashboard will contain static, read-only Servicing Data provided by
Bank, and Bank shall maintain all Servicing Data displayed on the Retailer
Dashboard on Bank servers and will transmit Servicing Data to the Retailer
Dashboard in response to Cardholder request or as necessary to display
transaction history and account information on the Retailer Dashboard.  Retailer
will be responsible for establishing and operating the Retailer Dashboard in
accordance with procedures and specifications mutually agreed upon in writing by
the Parties.  Bank will transmit Servicing Data to Retailer in accordance with
procedures and specifications mutually agreed upon in writing by the Parties. 
Each Party will use reasonable efforts to establish and maintain
interoperability between Bank’s or GDC’s systems and the Retailer Dashboard in
order to transmit Servicing Data from Bank to the Retailer Dashboard in
accordance with procedures and specifications mutually agreed upon in writing by
the Parties.
(b)    Bank and GDC shall make any required modifications to its systems or
procedures as necessary to provide the Servicing Data to the Retailer Dashboard
in accordance with the milestones for development, rollout and launch of the
Retailer Dashboard mutually agreed upon in writing by the Parties.  The Parties
shall establish and maintain reasonable policies and procedures that are
mutually agreeable for the timing of and procedures for Bank’s provision of
Servicing Data to Retailer, system interoperability, problem detection, severity
determination, partner notification, escalation and resolution with respect to
the related operations of their respective systems in connection



18



--------------------------------------------------------------------------------






with the Retailer Dashboard. Retailer may use one or more qualified Retailer
Dashboard Providers in connection with the operation of the Retailer Dashboard,
provided that Retailer shall provide advance notice to Bank regarding the
engagement or termination of a Retailer Dashboard Provider and, as between
Retailer and Bank or GDC, Retailer shall be responsible for the performance of
all obligations under this Agreement performed by any such Retailer Dashboard
Provider.
(c)    Retailer accepts responsibility for implementing administrative,
technical, and physical controls designed to secure Servicing Data in its
possession, and will hold Bank and GDC harmless from any breach of such data
from Retailer’s systems if such breach is not attributable to (i) any act or
omission of Bank or GDC; (ii) failure of Bank’s or GDC’s security program; or
(iii) Bank’s or GDC’s failure to comply with this Agreement or Applicable Law.
7.6.    GDC and Bank represent, warrant and covenant that each currently
complies with, and at all times during the Term and whenever GDC and Bank
possess Walmart Information (as defined in Schedule 7.6), will comply with the
terms, conditions, requirements and provisions of the Retailer Information
Security Addendum attached to this Agreement as Schedule 7.6.
8.    REPRESENTATIONS AND WARRANTIES.
8.1.    Representations and Warranties of GDC: GDC represents and warrants to
Retailer as of the Effective Date and at all times thereafter, with the
exception of the representation in Section 8.1(f), which is made on the
Effective Date, that: (a) it is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware, (b) it is duly
qualified and is properly licensed to do business, and is in good standing (A)
in each jurisdiction in which the conduct of its business requires it to so
qualify or be licensed, and (B) with each Governmental Authority having
jurisdiction over it; (c) it has and shall maintain all necessary licenses,
permits, approvals, and registrations from all Governmental Authorities which
are required to perform its obligations hereunder, including in all
jurisdictions as necessary to sponsor Retailer as an agent with respect to its
obligations under this Agreement, including under Section 2.3; (d) the execution
and delivery of this Agreement by GDC and the performance of its obligations
hereunder require no consent, approval, order or authorization of, or
registration, declaration or filing with, or other action by, any Governmental
Authority or other third party, except for such consents, approvals, orders,
authorizations, registrations, declarations or filings which GDC has made or
obtained; (e) the performance of its obligations hereunder do not and will not
violate any other agreement to which it is a party; (f) as of the Effective
Date, there are no pending or, to the knowledge of GDC, threatened or reasonably
foreseeable, claims or litigation against GDC that would adversely impact GDC’s
ability to perform its obligations under this Agreement; and (g) it and its
Service Providers will at all times during the Term comply with Applicable Law,
any Card Network regulations and any PCI Standards on the handling or storage of
data that may be established by applicable Card Network to the extent such
requirements apply to the activities of GDC (or its Service Providers) with
respect to the Program.
8.2.    Representations and Warranties of Bank: Bank represents and warrants to
Retailer as of the Effective Date and at all times thereafter, with the
exception of the representation in Section 8.2(f), which is made on the
Effective Date, that: (a) it is a bank duly organized and chartered, validly
existing and in good standing under the laws of Utah, (b) it is duly qualified
and is properly licensed to do business, and is in good standing (A) in each
jurisdiction in which the conduct of its business requires it to so qualify or
be licensed, and (B) with each Governmental Authority having jurisdiction over
it; (c) it has and shall maintain all necessary licenses, permits, approvals,
and registrations from all Governmental Authorities which are required to
perform its obligations hereunder, including in all jurisdictions as necessary
to sponsor Retailer as an agent with respect to its obligations under this
Agreement, including under Section 2.3; (d) the execution and delivery of this
Agreement by Bank and the performance of its obligations hereunder require no
consent, approval, order or authorization of, or registration, declaration or
filing with, or other action by, any Governmental Authority or other third
party, except for such consents, approvals, orders, authorizations,
registrations, declarations or filings which Bank has made or obtained; (e) the
performance of its obligations hereunder do not and will not violate any other
agreement to which it is a party; (f) as of the Effective Date, there are no
pending or, to the knowledge of Bank, threatened, claims or litigation against
Bank that would adversely impact Bank’s ability to perform its obligations under
this Agreement; and (g) it and its Service Providers will at all times during
the Term comply with Applicable Law, any Card Network regulations and any PCI
Standards on the handling or storage of data that may be established by
applicable Card Network to the extent such requirements apply to the activities
of Bank (or its Service Providers) with respect to the Program.





19



--------------------------------------------------------------------------------






8.3.    Representations and Warranties of Retailer: Retailer represents and
warrants to GDC and Bank as of the Effective Date and at all times thereafter,
with the exception of the representation in Section 8.3(f), which is made on the
Effective Date, that: (a) each Retailer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized; (b) it is duly qualified and is properly licensed to do business, and
is in good standing (A) in each jurisdiction in which the conduct of its
business requires it to so qualify or be licensed, and (B) with each
Governmental Authority having jurisdiction over it; (c) it has and shall
maintain all necessary licenses, permits, approvals, and registrations from all
Governmental Authorities which are required to perform its obligations
hereunder; (d) the execution and delivery of this Agreement by Retailer and the
performance of its obligations hereunder require no consent, approval, order or
authorization of, or registration, declaration or filing with, or other action
by, any Governmental Authority or any other third party, except for such
consents, approvals, orders, authorizations, registrations, declarations or
filings which Retailer has made or obtained; (e) the performance of its
obligations hereunder do not and will not violate any other agreement to which
it is a party; (f) as of the Effective Date, there are no pending or, to the
knowledge of Retailer, threatened, claims or litigation against Retailer that
would adversely and materially impact Retailer’s ability to perform its
obligations under this Agreement; and (g) it and its subcontractors will at all
times during the Term comply with Applicable Law as instructed by GDC and Bank
pursuant to Section 8.4(d), any Card Network regulations and any PCI Standards
on the handling or storage of data that may be established by applicable Card
Network to the extent such requirements apply to the activities of Retailer (or
its subcontractors) with respect to the Program.
8.4.    Additional Covenants of Bank and GDC. Without limiting the generality of
any other provision in this Agreement, Bank and GDC hereby covenant as follows:
(a)    Bank or GDC shall provide all notices and disclosures that may be
required by Applicable Law and Card Network regulations in connection with the
Program.
(b)    Bank or GDC shall ensure the operating procedures for the Program, the
Program privacy policy and all Product documentation (including Product fees)
comply in all material respects with Applicable Law and Card Network
regulations.
(c)    Bank shall be solely responsible for complying with Applicable Law that
governs unclaimed and abandoned property, including the reporting and
escheatment of unclaimed property, in connection with any fun loaded on the
Products under the Program. Bank shall handle any inquiries from Cardholders or
any other person regarding escheatment of such funds with respect to the
Program.
(d) Bank or GDC shall be responsible for instructing Retailer with respect to
Retailer’s compliance obligations relating to Applicable Law that pertain to
Retailer’s participation in the Program.
9.    GENERAL PROVISIONS
9.1.    Assignment. Without limiting Retailer’s rights under Section 5.3, no
Party may assign this Agreement or any rights or obligations hereunder without
the prior consent of the other Parties; provided, however, Retailer shall have
the right to assign this Agreement or any rights or obligations hereunder to an
Affiliate without the prior consent of GDC or Bank if such assignment is part of
a corporate reorganization of Retailer. Any attempted assignment in violation of
this Section 9.1 shall be void. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.
9.2.    Intellectual Property/Rights in Technology:
(a)    Retailer and its Affiliates own exclusively all Retailer Technology and
Retailer Created Technology. Green Dot and Bank own exclusively all Green Dot
Technology and Green Dot Created Technology.
(b)    Subject to the limited licenses granted in Section 9.2(c), each Party
owns and will retain all right, title and interest in and to Intellectual
Property owned, currently used or which may be developed or used by such Party
in the future. Except to the extent expressly permitted in Section 9.2(c), no
Party may distribute, sell, modify, reproduce, publish, display, perform,
prepare derivative works, or otherwise use any of the Intellectual Property of
any other Party without the express consent of such Party. Nothing in this
Agreement constitutes a work for hire agreement, and



20



--------------------------------------------------------------------------------






nothing in this Agreement constitutes an agreement by a Party to assign or
otherwise convey title to any to any Intellectual Property to any other Party.
(c)    Retailer grants to Green Dot and Bank a limited non-exclusive,
royalty-free, fully paid up, non-assignable, non-sublicensable, worldwide right
and license to use the Retailer Technology and the Retailer Created Technology
in Object Code solely to the extent necessary to comply with Green Dot’s and
Bank’s obligations under this Agreement. Green Dot and Bank grant to Retailer a
limited non-exclusive, royalty-free, fully paid up, non-assignable,
non-sublicensable, worldwide right and license to use the Green Dot Technology
and Green Dot Created Technology in Object Code to the extent necessary to
comply with Retailer’s obligations under this Agreement. The foregoing limited
licenses will expire and terminate in their entirety upon the expiration or
termination of this Agreement. No Party shall have any right to modify, reverse
engineer, decompile or disassemble the technology licensed to it under this
Section 9.2(c). Each Party agrees to keep the technology licensed to it
hereunder confidential as Confidential Information in accordance with Section 7.
The limited licenses granted under this Section 9.2(c) are AS IS and without any
express or implied warranty of any kind. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH LICENSING PARTY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF
TITLE, NON-INFRINGEMENT, AGAINST INTERFERENCE OF ENJOYMENT, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE.
(d)    The Parties shall not be obligated to jointly develop any technology in
connection with the Program. Subject to Retailer’s rights under Section 2.7, if
the Parties, in their sole discretion, determine to jointly develop technology,
the Parties must enter into a written agreement confirming the scope of such
joint development efforts and the respective rights of the Parties in any
jointly developed technology including ownership of the Intellectual Property in
any ideas, technology, designs, know-how or processes jointly developed.
9.3.    Limitation of Liability: NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, NO PARTY, OR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE TO ANY OTHER
PARTY TO THIS AGREEMENT OR THEIR RESPECTIVE AFFILIATES, WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE, FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING LOST PROFITS (EVEN IF SUCH DAMAGES ARE
FORESEEABLE, AND WHETHER OR NOT ANY PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES), ARISING FROM OR RELATING TO THIS AGREEMENT, INCLUDING THE
WRONGFUL DEATH OR INJURY OF ANY PERSON. NOTWITHSTANDING THE FOREGOING, THE
LIMITATIONS CONTAINED IN THIS SECTION 9.3 DO NOT AND WILL NOT APPLY TO ANY
DAMAGES THAT (I) ARE INDEMNIFIABLE UNDER SECTION 6; OR (II) ARISE OUT OF A
BREACH BY BANK OR GDC OF THE RETAILER INFORMATION SECURITY ADDENDUM OR A “DATA
INCIDENT” AS DEFINED IN THE RETAILER INFORMATION SECURITY ADDENDUM.
9.4.    Notices. Any notices and other communications required or permitted
under this Agreement shall be effective if in writing and delivered personally
or sent by Federal Express or other generally recognized overnight carrier or by
certified U.S. Mail, return receipt requested and with postage prepaid,
addressed to the Parties at the addresses set forth below:
GDC
Green Dot Corporation
3465 E. Foothill Blvd
Pasadena, CA 91107
Attention: Chief Executive Officer


With a copy to:
(which copy does not constitute notice)


Green Dot Corporation
3465 E. Foothill Blvd
Pasadena, CA 91107
Attention: General Counsel


Retailer
Wal-Mart Stores, Inc.
702 S.W. 8th Street
Bentonville, AR 72716-0385
Attention: Senior Vice President, Walmart Services


With a copy to:
(which copy does not constitute notice)


Wal-Mart Stores, Inc.
702 S.W. 8th Street
Bentonville, AR 72716-0385
Attention: Legal Department, Corporate Division








21



--------------------------------------------------------------------------------






Bank
Green Dot Bank
1675 North Freedom Boulevard (200 West)
Provo, UT 84604
Attention: President


 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (and to have been received) (a) on the date delivered, or the
date delivery is refused, if delivered personally; (b) one Business Day after
being sent, if sent by Federal Express or other generally recognized overnight
carrier; or (c) three Business Days after being deposited in the U.S. Mail for
delivery by certified mail, return receipt requested, with postage prepaid. Each
of the Parties hereto shall be entitled to specify another address for receiving
notices by giving notice thereof to the other Parties as set forth herein.
9.5.    Termination of 2010 Agreement. This Agreement sets forth the entire
agreement among the Parties hereto, and supersedes all prior agreements or
understandings, either written or oral, among the Parties pertaining to the
Program. Without limiting the foregoing, the Parties agree that the 2010
Agreement, including all prior amendments and supplements thereto, is and shall
be terminated as of the Effective Date and of no further force or effect through
the Effective Date with respect to the Program; provided, however, (a) that any
provisions that are expressly provided under the 2010 Agreement to survive the
termination of the 2010 Agreement shall survive; (b) that any funds remaining in
the marketing fund created pursuant to Section 7.1 of the 2010 Agreement shall
be rolled over and credited to the Marketing Fund in accordance with Section 2.9
hereof; and (c) that the 2010 Agreement will continue in effect and will
continue to apply solely as to the offering and sale of financial products and
services, other than MoneyCards and the Program, offered and sold pursuant to
the 2010 Agreement, including Green Dot branded general purpose, reloadable
prepaid cards, starter kits for GoBank checking accounts and Green Dot network
reloads and payment services. Following the Effective Date, the terms and
conditions hereof shall solely govern the Parties’ relationship with respect to
all MoneyCards previously sold pursuant to the 2010 Agreement and all POS Loads,
POS Reloads and other Program transactions occurring upon the Effective Date
relating to such MoneyCards. Each Party acknowledges and agrees that each and
every provision of this Agreement, including the recitals and any “whereas”
clause, is contractual in nature and binding on the Parties.
9.6.    Joint and Several Obligations.


(a)    Except with respect to Wal-Mart Puerto Rico, Inc., each obligation of a
Retailer hereunder shall be a joint and several obligation of all Retailers and
their respective successors and permitted assigns, and each Retailer is a
primary obligor of all obligations of every Retailer and their respective
successors and permitted assigns hereunder. In addition, except with respect to
Wal-Mart Puerto Rico, Inc., any rights of Bank or GDC that relate to the acts or
omissions of, or events affecting, Retailer, shall be applicable with respect to
such acts or omissions of, or events affecting, any Retailer. For all purposes
of this Agreement, notice given to or demand made upon any Retailer shall be
deemed to be notice given to or demand made upon each Retailer. Each Retailer
covenants for the benefit of Bank and GDC to enter into such agreements and to
make such other arrangements as may be necessary to ensure that each Retailer
receives copies of all such notices or demands from each other Retailer
hereunder. Whenever this Agreement requires that payments be made to Retailer,
Bank and GDC may make such payments directly to any Retailer, which Retailer
shall receive such payment in trust for itself and the other Retailer entitled
to all or any portion thereof. Bank and GDC shall have no obligation to ensure
and no liability for the correct application of any payments made by it between
the various Retailer parties hereto.
(b)    Notwithstanding Section 9.6(a), Wal-Mart Puerto Rico, Inc. will be
responsible only with respect to POS Reloads at Stores in the Commonwealth of
Puerto Rico, and will not be responsible for the obligations, liability or acts,
errors or omissions of any other Retailer.
(c)    Each obligation of GDC or Bank under this Agreement is and will be a
joint and several obligation of each of GDC and Bank.





22



--------------------------------------------------------------------------------






9.7.    Independent Contractors. Other than the limited agency set forth in
Section 2.3, the Parties intend to remain independent parties, and nothing
contained in this Agreement shall be deemed or construed to create the
relationship of principal and agent or of partnership or joint venture.
9.8.    Waiver and Remedies. Unless expressly set forth herein to the contrary,
all remedies set forth herein are cumulative and are in addition to any and all
remedies provided to any Party at law or in equity. No waiver, modification of,
or amendment to this Agreement shall be valid unless set forth in writing and
signed by each of the Parties hereto.
9.9.    Governing Law and Venue. This Agreement and the rights and obligations
of the Parties hereunder are and will be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
regard to the conflict of laws provisions thereof. The state and federal courts
located in New Castle County, Delaware will have exclusive jurisdiction with
respect to any action or suit concerning or arising out of this Agreement or the
Parties’ business relationship. The Parties consent to jurisdiction in the state
and federal courts located in New Castle County, Delaware, and waive any
defenses based on venue, inconvenience of forum, or lack of personal
jurisdiction there.
9.10.    Mutual Drafting. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event of an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
jointly drafted by the Parties hereto and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.
9.11.    Severability. If any provision of this Agreement (or any portion
thereof) is determined to be invalid or unenforceable, the remaining provisions
of this Agreement shall remain in full force and effect and shall be binding on
the Parties hereto and enforceable in accordance with their terms, as though the
invalid or unenforceable provision (or portion thereof) was not contained in
this Agreement.
9.12.    Publicity/Press Releases; GDC or Bank Filings or Disclosures Required
by Applicable Law.     
(a)    Except as required by Applicable Law, no disclosure concerning this
Agreement or the transactions contemplated in this Agreement, including any
press release or other communication, may be made, issued, published or
otherwise disseminated without the mutual consent of the Parties regarding the
content and timing of such disclosure, and, neither Retailer, GDC, Bank nor any
of their respective Affiliates may make any disclosure or issue or cause the
publication or other dissemination of any subsequent press release or other
public announcement (to the extent not issued or made in accordance with this
Agreement or otherwise mutually agreed upon) with respect to this Agreement, the
Program or any transaction contemplated by this Agreement.
(b)    To the extent GDC or Bank is required by Applicable Law, including any
applicable securities law, to make any filing, disclosure or any other public
statement concerning this Agreement, the Program or the transactions
contemplated by this Agreement, before filing, issuing, publishing or otherwise
disseminating any such filing, disclosure, release or making any public
statement, GDC shall provide notice to Retailer and shall consult with Retailer
in good faith with respect to the content and timing of such filing, disclosure,
release or other public statement. Unless required by Applicable Law, no such
filing, disclosure, release or public statement may include a copy of this
Agreement or any other document(s) relating to the Program. If GDC or Bank is
required by Applicable Law to file this Agreement or any other document(s)
relating to the Program or this Agreement with or as an exhibit to any report,
filing or disclosure with the SEC, GDC or Bank (as applicable) will apply for
and seek, to the fullest extent permitted by Applicable Law (including 17 C.F.R.
§ 240.24b-2), confidential treatment for this Agreement or any other document(s)
relating to the Program or this Agreement. If GDC or Bank is required by
Applicable Law to file this Agreement or any other document(s) relating to the
Program or this Agreement with or as an exhibit to any report, filing or
disclosure with any other Governmental Authority, to the fullest extent
permitted by Applicable Law, GDC or Bank (as applicable) shall take all
reasonable efforts to obtain confidential treatment for this Agreement or any
other document(s) relating to the Program or this Agreement.
9.13.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.
[signature page follows]



23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Amended and Restated
Walmart MoneyCard Program Agreement as of the Effective Date.
WAL-MART STORES, INC.
WAL-MART STORES ARKANSAS, LLC
WAL-MART STORES EAST, L.P.
WAL-MART STORES TEXAS, L.L.C
WAL-MART LOUISIANA, L.L.C.
WAL-MART PUERTO RICO, INC.


By:   /s/ DANIEL J. ECKERT      
Name: Daniel J. Eckert
Title: Senior Vice President
GREEN DOT CORPORATION












By:   /s/ STEVEN W. STREIT      
Name:   Steven W. Streit         
Title:   CEO               
 
 
GREEN DOT BANK
By:   /s/ LEWIS GOODWIN      
Name:   Lewis Goodwin         
Title:   President and CEO         
 
 
 
 
 

                            



24



--------------------------------------------------------------------------------






Schedule 2.3


AGENCY APPOINTMENT TERMS


Each Principal hereby appoints Retailer as its representative and agent with the
authority to sell payment instruments and to engage in money transmission on
behalf of such Principal. For the sole purpose of this Agreement, Retailer shall
be deemed an agent of the Principals. Neither Principal nor Retailer may
authorize subrepresentatives except in compliance with Applicable Law. Principal
and Retailer are subject to supervision, examination and regulation as provided
by Applicable Law. Retailer agrees that it shall operate in full compliance with
all Applicable Law, including the FinCEN prepaid access rules. Retailer hereby
consents to inspections by Governmental Authorities of its books and records
relating to Principal as may be required by Applicable Law. Principals shall
have the obligation to amend the provisions of Appendix I of this Schedule 2.3
and update them to the extent required for continued compliance with Applicable
Law or as directed by a Governmental Authority and with prior notice to
Retailer. Retailer is under a duty to act only as authorized under this
Agreement, and if Retailer exceeds such authority, this Agreement may be
terminated and Retailer may be subject to disciplinary action by Governmental
Authorities.


ADDITIONAL PROVISIONS REQUIRED BY STATE LAW:


To the extent Retailer has operations in the various states listed on Appendix 1
hereto, Principals and Retailer agree to the additional terms set forth in such
Appendix 1 with respect to such operations in such states (Retailer may be
referred to in Appendix 1 as “delegate”, “authorized delegate”, “authorized
vendor”, “agent”, “delegate “, “authorized seller” or “authorized
representative”, and Principals may be referred to as “licensee”, all in
accordance with the applicable statutory text). Solely with respect to
Retailer’s operations in the State of New York, if any, Retailer and Principals
agree to the terms set forth in Appendix 2. As required by Arizona law, a copy
of the Arizona statute governing money transmission are appended hereto as
Appendix 3, and incorporated herein by reference.



        

--------------------------------------------------------------------------------





Appendix 1 to Schedule 2.3


Provisions Required by Various State Laws
This Appendix applies to any of Retailer’s locations in the states listed below.
Retailer may be referred to below as “delegate”, “authorized delegate”,
“authorized vendor”, “agent”, “delegate “, “authorized seller”, “authorized
representative” or “you”, in accordance with the applicable statutory text.
Alaska
1) Authorized Delegate agrees to operate in full compliance with Chapter 55
(Alaska Uniform Money Services Act) of the Alaska Statutes, AS 06.55 Sec. 101,
et seq.


2) Authorized Delegate is designated as Principals’ authorized delegate with the
authority to conduct business regulated under AS 06.55 on behalf of Principals.


3) Authorized Delegate certifies that it is familiar with, and agrees to operate
in full compliance with AS 06.55 and Chapter 55 (Alaska Uniform Money Services
Act) of the Alaska Statutes, including the requirements of AS 06.55.301(b) for
the remission of money, the trust and other requirements of AS 06.55.301(d), and
the record maintenance requirements of AS 06.55.405 and Chapter 55.


4) Authorized Delegate acknowledges that it consents to examination or
investigation by the Department of Commerce, Community, and Economic Development
(the “Department”).


5) Principals are subject to regulation by the Department, and, as part of that
regulation, the Department may suspend or revoke an authorized delegate
designation or require Principals to terminate an authorized delegate
designation.


6) Authorized Delegate acknowledges receipt of the written policies and
procedures required under AS 06.55.301(a).
Arizona
Authorized delegate shall operate in full compliance with A.R.S.§ 6-1208.B, a
current copy of which is provided as Appendix 2 hereto.
Arkansas
Authorized delegate shall operate in full compliance with the Uniform Money
Services Act, § 23-55-101.
Connecticut
•
The Commissioner of the Department of Banking may examine the agents of
licensee.

•
Agent shall, from the moment of receipt, hold the proceeds of a sale or delivery
of a licensee's Connecticut payment instruments in trust for the benefit of such
licensee or of an agent of the licensee on behalf of such licensee.

•
Agent is prohibited from engaging subagents in the business of issuing
Connecticut payment instruments or in the business of money transmission.

District of Columbia
•
Licensee appoints authorized delegate as its agent with authority to engage in
money transmission, on behalf of licensee.

•
Authorized delegate shall operate in full compliance with the District of
Columbia Money Transmissions Law, Chapter 12 of Title 26 of the District of
Columbia Code (DC Code §§ 26-1001, et seq.) and any rules, regulations or orders
issued thereunder, as amended from time to time.




26



--------------------------------------------------------------------------------



Florida
•
Authorized vendor shall report to the licensee, immediately upon discovery, the
theft or loss of currency received for a transmission or payment instrument.

•
Authorized vendor shall  display a notice to the public, in such form as
prescribed by rule, that the vendor is the authorized vendor of the licensee.

•
Authorized vendor shall remit all amounts owed to the licensee for all
transmissions accepted and all payment instruments sold in accordance with the
contract between the licensee and the authorized vendor.

•
Authorized vendor shall hold in trust all currency or payment instruments
received for transmissions or for the purchase of payment instruments from the
time of receipt by the licensee or authorized vendor until the time the
transmission obligation is completed.

•
Authorized vendor shall not commingle the money received for transmissions
accepted or payment instruments sold on behalf of the licensee with the money or
property of the authorized vendor, except for making change in the ordinary
course of the vendor's business, and ensure that the money is accounted for at
the end of the business day.

•
Authorized vendor consents to examination or investigation by the Office of
Financial Regulation.

•
Authorized vendor shall adhere to the applicable state and federal laws and
rules pertaining to a money services business, including the Florida Money
Transmitters' Code (Fla. Stat. § 560.101, et seq.).

•
Authorized vendor shall provide such other information or disclosure as may be
required by rule.

Hawaii
•
Licensee appoints Retailer as licensee's delegate with authority to engage in
money transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate may authorize subdelegates without
the written consent of the Commissioner of Financial Institutions.

•
Licensee is subject to supervision and rule by the Commissioner.

•
Authorized delegate certifies that it is in compliance with the recordkeeping
and reporting requirements under Title 31 United States Code Section 5311 et
seq., 31 Code of Federal Regulations Part 103, Section 125, and other federal
and state laws pertaining to money laundering.

•
Authorized delegate shall comply with the Hawaii Money Transmitters Act (HRS §
498D-1, et seq.).

Idaho
•
Licensee appoints Retailer as its representative with authority to engage in
money transmission on behalf of the licensee.

•
Neither a licensee nor an authorized representative may authorize
sub-representatives without the written consent of the Director of Finance of
the Idaho Department of Finance.

•
Licensee is subject to supervision and regulation by the Director.

•
Authorized representative consents to the Director's inspection, with or without
prior notice to the licensee or authorized representative(s), of the books and
records of authorized representative(s) of the licensee when the Director has a
reasonable basis to believe that the licensee or authorized representative is in
violation of Chapter 29 of Title 26 of the Idaho Code.

•
Authorized representatives are under a duty to act only as authorized under the
contract with the licensee and an authorized representative that exceeds its
authority is subject to cancellation of its contract and disciplinary action by
the Director.

•
Authorized representative shall comply with the Idaho Money Transmitters Act
(Idaho Code §§ 26-2901, et seq.).

Illinois
•
Authorized seller shall operate in full compliance with the laws of Illinois and
the United States, including the Illinois Transmitters of Money Act, 205
Illinois Compiled Statutes Section 657 (205 Ill. Comp. Stat. §§ 657/1, et seq.),
and any rules, regulations or orders issued thereunder, as amended from time to
time.


27



--------------------------------------------------------------------------------



•
The appointment of Retailer as an authorized seller in Illinois is subject to
satisfaction of all applicable requirements of the Illinois Transmitters of
Money Act.

•
The agent agreement is conditioned on Retailer receiving approval from the State
of Illinois to operate as a Money Transfer Agent in that State and shall not
take effect unless and until such approval is received. In the event such
approval is denied or not received, the agent agreement shall be null and void.
In the event that approval is revoked, [GreenDot] may terminate the agent
agreement upon written notice, any other provision of the agent agreement
notwithstanding.

Iowa
•
Authorized delegate shall operate in full compliance with the Iowa Sale of
Certain Instruments for Payment of Money (Iowa Code §§ 533C.1, et seq.), as
amended from time to time.

•
Authorized delegate shall remit all money owing to licensee in accordance with
the terms of the contract between the licensee and the authorized delegate.

•
Authorized delegate shall not provide money services outside the scope of
activity permissible under the contract between the authorized delegate and the
licensee, except activity in which the authorized delegate is licensed to engage
under article 2 or 3 of the Iowa Code.

•
Authorized delegate holds in trust for the benefit of the licensee all money net
of fees received from money transmission.

Kentucky
•
Licensee designates Retailer as its agent with authority to engage in money
transmission on behalf of the licensee as authorized under the Kentucky Money
Transmitters Act (KRS § 286.11-001 et seq.).

•
Agent shall operate in full compliance with applicable federal and state law,
including the Kentucky Money Transmitters Act, and rules promulgated thereunder,
and any order issued by the Executive Director of the Kentucky Department of
Financial Institutions pursuant thereto.

•
Neither a licensee nor an agent of the licensee may authorize subagents.

•
Agent shall timely remit all money legally due to the licensee in accordance
with the terms of the written contract between the licensee and the agent.

•
Licensee and agent are subject to regulation by the Executive Director.

Maine
•
Licensee appoints Retailer as its delegate with authority to engage in money
transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate may authorize subdelegates without
the written consent of the Superintendent of Consumer Credit Protection within
the Department of Professional and Financial Regulation.

•
Licensees are subject to supervision and regulation by the Superintendent.

•
Authorized delegate shall comply with the Maine Money Transmitters Act (32
M.R.S., §§ 6101, et seq.).

Maryland
•
Licensee appoints Retailer as its authorized delegate with authority to engage
in the business of money transmission on behalf of the licensee.

•
Neither the licensee nor the authorized delegate may authorize subagents or
subauthorized delegates without written consent of the Commissioner of Financial
Regulation in the Department of Labor, Licensing, and Regulation.

•
Authorized delegate is subject to supervision, examination, and regulation by
the Commissioner.

•
Authorized delegate will operate in full compliance with all applicable laws and
regulations, including the Maryland Money Transmission Act (Md. Financial
Institutions Code Ann. § 12-401 et seq.), and any rules, regulations or orders
issued thereunder, as amended from time to time.




28



--------------------------------------------------------------------------------



Michigan
Authorized delegate shall operate in compliance with the Money Transmission
Services Act (M.C.L. §§ 487.1001, et seq.) and other applicable law.
Minnesota
•
Licensee appoints Retailer as its delegate with authority to engage in money
transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate authorize subdelegates without the
written consent of the Commissioner of the Minnesota Commerce Department.

•
Licensees are subject to supervision and regulation by the Commissioner and as a
part of that supervision and regulation, the Commissioner may require the
licensee to cancel an authorized delegate contract as a result of a violation of
section 53B.21 (relating to authorized delegate conduct, including prohibitions
on fraudulent statements and a requirement to conduct business in a safe and
sound manner).

•
Authorized delegate shall comply with the Minnesota Money Transmitters Act"
(Minn. Stat. §§ 53B.01, et seq.).

New Hampshire
The New Hampshire Banking Department may examine the business affairs and
records of any licensee, authorized delegate, or any other person, whether
licensed or not, as it deems necessary to determine compliance with this chapter
and the rules adopted pursuant to it.
New Jersey
•
Licensee appoints Distributor as its delegate with authority to engage in the
activities of a money transmitter on behalf of the licensee.

•
Delegate shall operate in compliance with the New Jersey Money Transmitters Act,
New Jersey Statutes, Title 17, Chapter 15C (NJ Stat. Ann. §§ 17:15C-1, et seq.)
and any regulations and orders issued thereunder, as amended from time to time.

North Carolina
•
Licensee appoints Retailer as its delegate with authority to engage in money
transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate may authorize subdelegates without
the written consent of the Commissioner of Banks of the State of North Carolina.

•
Licensees are subject to supervision and regulation by the Commissioner of Banks
of the State of North Carolina.

•
Licensee shall issue a certificate of authority for each location at which it
conducts licensed activities in North Carolina through authorized delegates such
as Retailer. The certificate shall be posted in public view at each location of
Retailer in North Carolina and shall state as follows: "Money transmission on
behalf of [Principal] is conducted at this location pursuant to the Money
Transmitters Act."

•
Authorized delegate shall operate in full compliance with the Money Transmitters
Act (NC Gen. Stat. §§ 53-208.1, et seq.).

North Dakota
•
Licensee appoints Retailer as its delegate with authority to engage in money
transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate may authorize subdelegates without
the written consent of the commissioner.

•
Licensees are subject to supervision and regulation by the Commissioner of North
Dakota Department of Financial Institutions.

•
Authorized delegate shall operate in compliance with the North Dakota Sale of
Checks Act (N.D. Cent. Code, §§ 13-09-01, et seq.).




29



--------------------------------------------------------------------------------



Ohio
Authorized delegate shall operate in compliance with the Ohio Money Transmitters
Law (O.R.C. Ann. §§ 1315.01, et seq.).
Oregon
•
Licensee appoints Retailer as the licensee's delegate with authority to engage
in money transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate may authorize subdelegates without
the written consent of the Director of the Department of Consumer and Business
Services.

•
Licensees, authorized delegates and subdelegates are subject to supervision and
regulation by the Director.

•
Authorized delegate shall operate in compliance with the Oregon Money
Transmission law (O.R.S. §§ 717.200, et seq.).

South Dakota
•
Licensee appoints Retailer as its delegate with authority to engage in money
transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate may authorize subdelegates without
the written consent of the director.

•
Licensees are subject to supervision and regulation by the Director of the South
Dakota Division of Banking.

•
Authorized delegate shall operate in compliance with the South Dakota Money
Transmission law (CHAPTER 51A-17).

Tennessee
•
Licensee appoints Retailer as its agent with authority to sell payment
instruments or transmit money on behalf of the licensee in compliance with state
and federal law, including the Tennessee Money Transmission Act of 1994 (Tenn.
Code Ann. §§ 45-7-201, et seq.).

•
Neither a licensee nor an authorized agent may authorize sub-agents without the
written consent of the Commissioner of the Tennessee Department of Financial
Institutions.

•
Licensees are subject to supervision and regulation by the Commissioner of the
Tennessee Department of Financial Institutions.

•
Authorized agent consents to the Commissioner's inspection, with or without
prior written notice to licensee or agent, of the books and records of agent.

•
Authorized agent is under a duty to act only as authorized under the contract
with licensee, and if agent exceeds its authority; it is subject to cancellation
of its contract by licensee and disciplinary action by the Commissioner.

Texas
•
You are appointed as GDC’s authorized delegate in the State of Texas with the
authority to conduct money transmission on behalf of GDC in accordance with your
agreement.

•
You acknowledge that your agreement sets forth the nature and scope of our
relationship and our respective rights and responsibilities.

•
You certify that you are familiar with, and agree to fully comply with, all
applicable state and federal laws, rules and regulations pertaining to money
transmission, including Chapter 151 of the Texas Finance Code (“Chapter 151”)
and rules adopted thereunder, relevant provisions of the Bank Secrecy Act and
the USA PATRIOT ACT, and Chapter 271 of the Texas Financial Code.

•
You agree to remit funds to GDC in accordance with your agreement and with
Sections 151.403(b) and (c) of the Texas Finance Code.

•
You agree to impose a trust on money and monetary value received in accordance
with your agreement and Section 151.404 of the Texas Finance Code.




30



--------------------------------------------------------------------------------



•
You agree to prepare and maintain records as required by Chapter 151 or a rule
adopted thereunder or as reasonably requested by the commissioner.

•
You consent to examination or investigation by the Banking Commissioner of the
State of Texas or persons designated thereby and acting under his/her direction
and authority (the “Commissioner”).

•
You acknowledge that you are subject to regulation by the Commissioner and that,
as part of that regulation, the commissioner may suspend or revoke an authorized
delegate designation or require GDC to terminate an authorized delegate
designation.

•
You acknowledge receipt of written policies and procedures designed to ensure
that you comply with applicable state and federal law.

•
You acknowledge having been provided regulatory website addresses through you
you can access Chapter 151 and the Bank Secrecy Act, the USA PATRIOT ACT, and
Chapter 271 of the Texas Finance Code.

Vermont
Authorized delegate shall operate in full compliance with Chapter 79, Title 8 of
the Vermont Statutes, as amended from time to time (8 V.S.A. §§ 2500, et seq.).
Virginia
•
Authorized delegate to comply with the provisions of the Virginia Money Order
Sales and Money Transmission Services (Va. Code Ann. §§ 6.2-1900, et seq.) and
all other applicable state and federal laws and regulations.

•
Authorized delegate will remit all sums owing to the licensee in accordance with
the terms of the agent agreement.

•
Authorized delegate will permit the State Corporation Commission and the
Commissioner of Financial Institutions to investigate or examine its business
pursuant to § 6.2-1910.

•
Authorized delegate is prohibited from using a subdelegate, or from otherwise
designating or appointing another person to sell money orders or engage in money
transmission business on behalf of the licensee.

Washington
•
Authorized delegate will operate in full compliance with the Uniform Money
Services Act (Rev. Code Wash. § 19.230.005 et seq.) and any rules regulations
and orders issued thereunder, as amended from time to time.

•
Neither licensee nor authorized delegates may authorize subdelegates.

•
Authorized delegate may not provide money services other than those allowed
licensee under its license.

West Virginia
•
Authorized delegate shall operate in full compliance with the laws of this state
and of the United States, including the West Virginia Check and Money Order
Sales, Money Transmission Services, Transportation and Currency Exchange (W. Va.
Code §§ 32A-2-1, et seq.) (the "West Virginia Law").

•
Authorized delegate shall hold in trust for the licensee from the moment of
receipt of the proceeds of any business transacted under the West Virginia Law
in an amount equal to the amount of proceeds due the licensee less the amount
due the authorized delegate.

 

31



--------------------------------------------------------------------------------



Wyoming
•
Licensee appoints Retailer as its delegate with authority to engage in money
transmission on behalf of the licensee.

•
Neither a licensee nor an authorized delegate may authorize subdelegates without
the written consent of the Commissioner of the Wyoming Division of Banking.

•
Authorized delegates are subject to supervision and regulation by the
Commissioner of the Wyoming Division of Banking.

•
Authorized delegate shall operate in full compliance with the Wyoming Money
Transmitters Act (W.S. §§ 40-22-101, et seq.).














32



--------------------------------------------------------------------------------





Appendix 2 to Schedule 2.3


New York Provisions


The purpose of this Appendix is to clarify Retailer’s role as seller of the
Products for Bank. To the extent that any part of this Appendix conflicts with
the Agreement, this Appendix shall control (solely with respect to Retailer’s
operations in the State of New York).


1.
Retailer is hereby appointed as Bank’s sales agent solely for the limited
purpose of selling the Products in the State of New York and delivering to Bank
any fees and payments paid by purchasers of the Green Dot Bank-Issued Products,
in accordance with the terms of the Agreement. Retailer hereby acknowledges that
Bank is the issuer of the Green Dot Bank-Issued Cards, has the primary
relationship with Cardholders, and that Bank is responsible for all amounts
collected by Retailer from consumers who purchase the Green Dot Bank-Issued
Products.

2.
All funds (less any fees belonging to Retailer, if applicable) received by
Retailer from the sales of Products shall be funds owned by and belonging to
Bank, and held for the benefit of consumers who have purchased the Green Dot
Bank-Issued Products.

3.
Retailer shall make and keep such accounts, papers, books, and other records,
and preserve such materials for such period of time as may be required the
Agreement. Retailer shall comply with any other requirements or instructions
issued by Bank relating to the Products or arising out of the Agreement.

4.
Retailer shall comply with all applicable provisions of the laws of the State of
New York and regulations and orders issued by the New York State Department of
Financial Services, and consents to inspections by New York State authorities.


33



--------------------------------------------------------------------------------



Appendix 3 to Schedule 2.3
Arizona Statute


(text of statute appended as required by Arizona law)


Arizona Revised Statutes Annotated Currentness
Title 6. Banks and Financial Institutions
[a201505gdotmoneycarda_image1.gif] Chapter 12. Transmitters of Money
[a201505gdotmoneycarda_image1.gif] Article 1. Licenses and Regulation


"Sec. 6. Applicability


"All persons engaged in activities in this state that are regulated by this act
on its effective date shall file applications as prescribed by title 6, chapter
12, article 1, Arizona Revised Statutes, as added by this act, on or before
November 1, 1991. A person who has filed a timely application for a license
under title 6, chapter 12, article 1, Arizona Revised Statutes, shall not be
deemed to be in violation of any licensing provision of that article until after
that application is either denied or a license is issued by the department.
During the period while the application is pending, the applicant shall be
subject to all other provisions of title 6, chapter 12, article 1, Arizona
Revised Statutes, as added by this act, in the same manner as if the applicant
were licensed."


[a201505gdotmoneycarda_image2.gif]§ 6-1201. Definitions


In this chapter, unless the context otherwise requires:


1. "Authorized delegate" means a person designated by the licensee under §
6-1208.


2. "Check cashing" means exchanging for compensation a check, debit card payment
order, draft, money order, traveler's check or payment instrument of a licensee
for money delivered to the presenter at the time and place of the presentation.


3. "Control" means ownership of fifteen per cent or more of a licensee or
controlling person, or the power to vote fifteen per cent or more of the
outstanding voting securities of a licensee or controlling person. For the
purpose of determining the percentage controlled by any one person, that
person's interest shall be aggregated with the interest of any other person
controlled by that person or an officer, partner or authorized delegate of that
person, or by a spouse, parent or child of that person.


4. "Controlling person" means a person directly or indirectly in control of a
licensee.


5. "Engage in the business" means conducting activities regulated under this
chapter more than ten times in any calendar year for compensation or in the
expectation of compensation. For purposes of this paragraph, "compensation"
means any fee, commission or other benefit.


6. "Foreign money exchange" means exchanging for compensation money of the
United States government or a foreign government to or from money of another
government at a conspicuously posted exchange rate at the time and place of the
presentation of the money to be exchanged.


7. "Licensee" means a person licensed under this chapter.


8. "Location" means a place of business at which activity regulated by this
chapter occurs.


9. "Money" means a medium of exchange that is authorized or adopted by a
domestic or foreign government as a part of its currency and that is customarily
used and accepted as a medium of exchange in the country of issuance.


10. "Money accumulation business" means obtaining money from a money transmitter
as part of any activity that is carried on for financial gain if the money that
is obtained by all persons acting in concert in the activity, in amounts of one
thousand dollars or more, totals over fifty thousand dollars in the preceding
twelve-month period. Money accumulation business does not include a person who
is subject to the reporting requirements under 31 United States Code § 5313. The
exception that is established by 31 United States Code § 5331, subsection (c),
paragraph 1 does not apply to persons who are engaged in the



34



--------------------------------------------------------------------------------



money accumulation business.


11. "Money transmitter" means a person who is located or doing business in this
state, including a check casher and a foreign money exchanger, and who does any
of the following:


(a) Sells or issues payment instruments.


(b) Engages in the business of receiving money for the transmission of or
transmitting money.


(c) Engages in the business of exchanging payment instruments or money into any
form of money or payment instrument.


(d) Engages in the business of receiving money for obligors for the purpose of
paying that obligor's bills, invoices or accounts.


(e) Meets the definition of a bank, financial agency or financial institution as
prescribed by 31 United States Code § 5312 or 31 code of federal regulations §
103.11.


12. "Outstanding payment instruments" means unpaid payment instruments whose
sale has been reported to a licensee.


13. "Payment instrument" means a check, draft, money order, traveler's check or
other instrument or order for the transmission or payment of money sold to one
or more persons whether or not that instrument or order is negotiable. Payment
instrument does not include an instrument that is redeemable by the issuer in
merchandise or service, a credit card voucher or a letter of credit.


14. "Permissible investment" means any of the following:


(a) Money on hand or on deposit in the name of the licensee.


(b) Certificates of deposit or other debt instruments of a bank, savings and
loan association or credit union.


(c) Bills of exchange or time drafts that are drawn on and accepted by a bank,
otherwise known as banker's acceptances, and that are eligible for purchase by
member banks of the federal reserve system.


(d) Commercial paper bearing a rating of one of the three highest grades as
defined by a nationally recognized organization that rates these securities.


(e) Securities, obligations or other instruments whose payment is guaranteed by
the general taxing authority of the issuer, of the United States or of any state
or by any other governmental entity or any political subdivision or
instrumentality of a governmental entity and that bear a rating of one of the
three highest grades by a nationally recognized investment service organization
that has been engaged regularly in rating state and municipal issues for at
least five years.


(f) Stocks, bonds or other obligations of a corporation organized in any state
of the United States, the District of Columbia, the Commonwealth of Puerto Rico
or the several territories organized by Congress that bear a rating of one of
the three highest grades by a nationally recognized investment service
organization that has been engaged regularly in rating corporate securities for
at least five years.


(g) Any receivable that is due to a licensee from its authorized delegate
pursuant to a contract between the licensee and authorized delegate as
prescribed in § 6-1208 if the amount of investment in those receivables does not
exceed ninety per cent of the total amount of those receivables after
subtracting the amount of those receivables that are past due or doubtful of
collection.


15. "Responsible individual" means a person who is employed by a licensee and
who has principal active management authority over the business of the licensee
in this state that is regulated under this chapter.


16. "Trade or business" has the same meaning prescribed in § 162 of the internal
revenue code of 1954 and includes the money accumulation business.


17. "Transmitting money" means the transmission of money by any means including
transmissions within this country or to or from locations abroad by payment
instrument, wire, facsimile [FN1] internet or any other electronic transfer,
courier or otherwise.

35



--------------------------------------------------------------------------------



18. "Traveler's check" means an instrument identified as a traveler's check on
its face or commonly recognized as a traveler's check and issued in a money
multiple of United States or foreign currency with a provision for a specimen
signature of the purchaser to be completed at the time of purchase and a
countersignature of the purchaser to be completed at the time of negotiation.


[a201505gdotmoneycarda_image2.gif]§ 6-1202. License required


A. A person shall not sell or issue payment instruments, engage in the business
of receiving money for transmission or transmitting money, engage in the
business of exchanging payment instruments or money into any form of money or
payment instrument or engage in the business of receiving money for obligors for
the purpose of paying that obligor's bills, invoices or accounts without first
obtaining a license as provided in this chapter or becoming an authorized
delegate of a licensee with respect to those activities. A licensee is under the
jurisdiction of the department. A person who is not licensed under this chapter
or who is not an authorized delegate of a licensee with respect to those
activities is presumed to be engaged in a business that is regulated by this
chapter and that requires a license if he advertises, solicits or holds himself
out as being in the business of selling or issuing payment instruments, of
receiving money for transmission or transmitting money or of converting one form
of money to another form of money.


B. No person other than a corporation organized and in good standing under the
laws of the state of its incorporation or, if a corporation organized under the
laws of a country other than the United States and in good standing under the
laws of the country of its incorporation and authorized to do business in this
state, may apply for or be issued a license as provided in this chapter.


C. A person engages in business activity regulated by this chapter in this state
if any of the following applies:


1. Conduct constituting any element of the regulated activity occurs in this
state.


2. Conduct occurs outside this state and constitutes an attempt, offer or
conspiracy to engage in the activity within this state and an act in furtherance
of the attempt, offer or conspiracy occurs within this state.


3. As part of a business activity described by this section a person knowingly
transmits money into this state or makes payments in this state without
disclosing the identity of each person on whose behalf money was transmitted or
payment was made.


[a201505gdotmoneycarda_image2.gif]§ 6-1203. Exemptions


A. This chapter does not apply to:


1. The United States or any department or agency of the United States.
2. This state, including any political subdivision of this state.


B. This chapter does not apply to the following if engaged in the regular course
of their respective businesses, except that the provisions of article 2 of this
chapter apply to:
1. A bank, financial institution holding company, credit union, savings and loan
association or savings bank, whether organized under the laws of any state or
the United States when the term "money transmitter" is used.


2. A person who engages in check cashing or foreign money exchange and engages
in other activity regulated under this chapter only as an authorized delegate of
a licensee acting within the scope of the contract between the authorized
delegate and the licensee.


3. A person licensed pursuant to chapter 5, 6, 7 or 8 of this title, [FN1]
chapter 9, article 2 of this title, [FN2] chapter 12.1 of this title [FN3] or
title 32, chapter 9. [FN4]


[a201505gdotmoneycarda_image2.gif]§ 6-1204. Application for license; fees


A. Each application for a license shall be made in writing, under oath and in
the form prescribed by the superintendent. The application shall contain at
least the following:







36



--------------------------------------------------------------------------------



1. Copies of the articles of incorporation for the applicant, a listing of all
trade names or fictitious names used by the applicant and other information
concerning the corporate status of the applicant.


2. The address of the applicant's principal place of business, the address of
each location where the applicant intends to transact business in this state,
including any branch offices, and the name and address of each location of any
authorized delegates.


3. For each executive officer and director of the applicant and for each
executive officer and director of any controlling person, unless the controlling
person is a publicly traded company on a recognized national exchange and has
assets in excess of four hundred million dollars, a statement of personal
history in the form prescribed by the superintendent.


4. An identification statement for each branch manager and responsible
individual including all of the following:


(a) Name and any aliases or previous names used.


(b) Date and place of birth.


(c) Alien registration information, if applicable.


(d) Employment history and residence addresses for the preceding fifteen years.


(e) Social security number.


(f) Criminal convictions, excluding traffic offenses.


5. The name and address of each authorized delegate.


6. The identity of any account in any financial institution through which the
applicant intends to conduct any business regulated under this chapter.


7. A financial statement audited by a licensed independent certified public
accountant.


B. Each application shall be accompanied by the nonrefundable application fee
and an annual fee as prescribed in § 6-126.
[a201505gdotmoneycarda_image2.gif]§ 6-1205. Bond required; conditions; notice;
cancellation; substitution


A. Each application for a license shall be accompanied by and each licensee
shall maintain at all times a bond executed by the licensee as principal and a
surety company authorized to do business in this state as surety. The bond shall
be in the amount of twenty-five thousand dollars for a licensee with five or
fewer authorized delegates and locations, one hundred thousand dollars for a
licensee with more than five but fewer than twenty-one authorized delegates and
locations and an additional five thousand dollars for each authorized delegate
and location in excess of twenty but fewer than two hundred one authorized
delegates and locations, to a maximum of two hundred fifty thousand dollars and
an additional five thousand dollars for each authorized delegate and location in
excess of two hundred authorized delegates and locations, to a maximum of five
hundred thousand dollars.


B. The bond shall be conditioned on the faithful compliance of the licensee,
including its directors, officers, authorized delegates and employees, with this
chapter. The bond shall be payable to any person injured by the wrongful act,
default, fraud or misrepresentation of the licensee, his authorized delegates or
his employees or to the state for the benefit of the person injured. Only one
bond is required for any licensee irrespective of the number of officers,
directors, locations, employees or authorized delegates of that licensee.


C. The bond shall remain in effect until cancelled by the surety, which
cancellation may be had only after thirty days' written notice to the
superintendent. That cancellation does not affect any liability incurred or
accrued during the thirty day period.


D. In lieu of the bond prescribed in this section, an applicant for a license or
a licensee may deposit with the superintendent cash or alternatives to cash
acceptable to the superintendent in the amount of the required bond.
Notwithstanding § 35-155, subsection E, the principal amount of the deposit
shall be released only on written authorization of the superintendent or on the
order of a court of competent jurisdiction. The principal amount of the deposit
shall not be released to the licensee before the expiration of five years from
the first occurrence of any of the following:

37



--------------------------------------------------------------------------------





1. The date of substitution of a bond for a cash alternative unless the
superintendent determines in his discretion that the bond constitutes adequate
security for all past, present or future obligations of the licensee. After that
determination, the cash alternative may be immediately released.


2. The surrender of the license.


3. The revocation of the license.


4. The expiration of the license.


E. Notwithstanding subsections A through D of this section, if the required
amount of the bond is reduced, whether by change in the number of authorized
delegates or locations or by legislative action, a cash deposit in lieu of that
bond shall not be correspondingly reduced but shall be maintained at the higher
amount until the expiration of three years from the effective date of the
reduction in the required amount of that bond unless the superintendent in his
discretion determines otherwise.
[a201505gdotmoneycarda_image2.gif]§ 6-1205.01. Net worth requirements
A. Each applicant for a license shall have and each licensee shall maintain at
all times a net worth of at least one hundred thousand dollars, calculated
according to generally accepted accounting principles.


B. Any licensee who is engaged in the business regulated under this chapter at
more than one location pursuant to § 6-1207 or through authorized delegates
pursuant to § 6-1208 shall have an additional net worth of fifty thousand
dollars for each location or authorized delegate located in this state, as
applicable, to a maximum of five hundred thousand dollars.


C. A licensee whose business conducts a total of more than five hundred thousand
dollars in transactions that involve transmitting money in an amount of one
thousand dollars or more during the preceding year shall maintain net worth in
addition to the amounts required by subsections A and B of this section. The
additional net worth shall be not less than ten per cent of the total of such
transactions conducted in this state, calculated according to generally accepted
accounting principles to a maximum of five hundred thousand dollars.
[a201505gdotmoneycarda_image2.gif]§ 6-1206. Issuance of license; renewal
A. On the filing of a complete application, the superintendent shall investigate
the financial condition and responsibility, financial and business experience,
character and general fitness of the applicant. In his discretion, the
superintendent may conduct an on-site investigation of the applicant, the
reasonable cost of which shall be borne by the applicant. The superintendent
shall issue a license to an applicant if the superintendent finds that all of
the following conditions are met:


1. The applicant has complied with § § 6-1204, 6-1205 and 6-1205.01.


2. The competence, experience and integrity of the officers, directors and
controlling persons and any proposed management personnel indicate that it would
be in the interest of the public to permit such person to participate in the
affairs of a licensee.


3. The applicant has paid the required license fee.


B. The superintendent shall approve or deny every application for an original
license within one hundred twenty days after the date an application is
complete, which period may be extended by the written consent of the applicant.
The superintendent shall notify the applicant of the date on which the
application is determined to be complete. In the absence of approval or denial
of the application or consent to the extension of the one hundred twenty day
period, the application is deemed approved and the superintendent shall issue
the license effective as of the first business day after that one hundred twenty
day period or any extended period.


C. A licensee shall pay a renewal fee as prescribed in § 6-126 on or before
November 1 of each year. The renewal fee shall be accompanied by a renewal
application in the form prescribed by the superintendent. A license for which no
renewal fee and application have been received by November 1 shall be suspended.
A licensee may renew a suspended license no later than December 1 of the year of
expiration by paying the renewal fee plus one hundred dollars for each day the
renewal fee and application were not received by the superintendent. A license
expires on December 1 of each year, unless earlier renewed, surrendered or
revoked. A license shall not be granted to the holder of an expired license or
to an incorporator, director or officer of the holder of an expired license
except on compliance with the requirements provided in this article for an
original license.



38



--------------------------------------------------------------------------------



[a201505gdotmoneycarda_image2.gif]§ 6-1207. Principal and branch offices;
notices


A. A licensee shall designate and maintain a principal place of business for the
transaction of business regulated by this chapter. If a licensee maintains one
or more places of business in this state, the licensee shall designate a place
of business in this state as its principal place of business for purposes of
this section. The license shall specify the address of the principal place of
business and shall designate a responsible individual for its principal place of
business.


B. If a licensee maintains one or more locations in this state in addition to a
principal place of business, and those locations are to be under the control of
the licensee and not under the control of authorized delegates as prescribed in
§ 6-1208, the licensee shall obtain a branch office license from the
superintendent for each additional location by filing an application as required
by the superintendent at the time the licensee files its license application. If
branch offices are added by the licensee, the licensee shall file with the
superintendent an application for a branch office license with the licensee's
next quarterly fiscal report prescribed by § 6-1211. The superintendent shall
issue a branch office license if the superintendent determines that the licensee
has complied with the provisions of this subsection. The license shall indicate
on its face the address of the branch office and shall designate a manager for
each branch office to oversee that office. The superintendent may disapprove the
designated manager then or at any later time if the superintendent finds that
the competence, experience and integrity of the branch manager warrants
disapproval. A person may be designated as the manager for more than one branch.
The licensee shall submit a fee as prescribed in § 6-126 for each branch office
license.
C. A licensee shall prominently display the money transmitter license in its
principal place of business and the branch office license in each branch office.
Each authorized delegate shall prominently display at each location a notice in
a form prescribed by the superintendent that indicates that the authorized
delegate is an authorized delegate of a licensee under this chapter.


D. If the address of the principal place of business or any branch office is
changed, the licensee shall immediately notify the superintendent of the change.
The superintendent shall endorse the change of address on the license for a fee
as prescribed in § 6-126.


[a201505gdotmoneycarda_image2.gif]§ 6-1208. Authorized delegates of licensee;
reports


A. A licensee may conduct the business regulated under this chapter at one or
more locations in this state through authorized delegates designated by the
licensee.


B. Each contract between a licensee and an authorized delegate shall require the
authorized delegate to operate in full compliance with the law and shall contain
as an appendix a current copy of this chapter. The licensee shall provide each
authorized delegate with operating policies and procedures sufficient to permit
compliance by the delegate with the provisions of title 13, chapter 23 [FN1] and
this chapter and rules adopted pursuant to this chapter. The licensee shall
promptly update the policies and procedures to permit compliance with those laws
and rules.


C. An authorized delegate is not liable for any obligation imposed on its
licensee by this chapter with respect to the business for which it is a
delegate. On suspension or revocation of a license or the failure of a licensee
to renew its license, the superintendent shall notify all delegates of the
licensee who are on record with the department of the department's action. On
receipt of this notice, an authorized delegate shall immediately cease to
operate as a delegate of that licensee.


[a201505gdotmoneycarda_image2.gif]§ 6-1209. Cease and desist orders;
examinations


A. In addition to his authority under § 6-137, the superintendent may issue an
order to cease and desist against a licensee, requiring the licensee to cease
conducting its business through an authorized delegate and to take appropriate
affirmative action, pursuant to § 6-137, if the superintendent finds that:


1. The authorized delegate has violated, is violating or is about to violate any
applicable law or rule or order of the superintendent.


2. The authorized delegate has failed to cooperate with an examination or
investigation by the superintendent or the attorney general authorized by this
title.


3. The competence, experience, integrity or overall moral character of the
authorized delegate or any controlling person of the authorized delegate
indicates that it would not be in the interest of the public to permit that
person to participate in the business regulated under this chapter.

39



--------------------------------------------------------------------------------





4. The financial condition of the authorized delegate is such that it might
prejudice the interests of the public in the conduct of the business regulated
under this chapter.


5. The authorized delegate has engaged, is engaging or is about to engage in any
unsafe or unsound act, practice or transaction or an act, practice or
transaction that constitutes a violation of this title or of any rule or order
of the superintendent.


B. Any business for which a license is required by this chapter conducted by an
authorized delegate outside the scope of authority conferred in the contract
between the authorized delegate and the licensee is unlicensed activity. An
authorized delegate of a licensee holds in trust for the benefit of the licensee
all monies received from the sale or delivery of the licensee's payment
instruments or monies received for transmission. If an authorized delegate
commingles any such monies with any monies or other property owned or controlled
by the authorized delegate, a trust against all commingled proceeds and other
monies or property owned or controlled by the authorized delegate is imposed in
favor of the licensee in an amount equal to the amount of the proceeds due the
licensee.


C. An authorized delegate is subject to examination by the superintendent at the
discretion of the superintendent. The licensee is responsible for the payment of
an assessment for the examination of its authorized delegates to the extent that
the examination relates to the activities conducted by the authorized delegate
on behalf of the licensee. That assessment shall be made at the rate set by the
superintendent for examination of an enterprise pursuant to § 6-125, subsection
B, and payment of that assessment shall be made as prescribed by § 6-125.


[a201505gdotmoneycarda_image2.gif]§ 6-1210. Suspension or revocation of licenses


The superintendent may suspend or revoke a license if the superintendent finds
any of the following:


1. The licensee has made a material misstatement or suppressed or withheld
information on an application for a license or any document required to be filed
with the superintendent.


2. A fact or condition exists that, if it had existed or had been known at the
time the licensee applied for its license, would have been grounds for denying
the application.


3. The licensee is insolvent as defined in § 47-1201.


4. The licensee has violated any provision of title 13, chapter 23, [FN1] this
chapter or rules adopted pursuant to this chapter or any order of the
superintendent.


5. An authorized delegate of the licensee has violated any provision of title
13, chapter 23, this chapter or rules adopted thereunder or any order of the
superintendent as a result of a course of negligent failure to supervise or as a
result of the wilful misconduct of the licensee.


6. The licensee refuses to permit the superintendent or the attorney general to
make any examination authorized by this title. [FN2]


7. The licensee knowingly fails to make any report required by this chapter.


8. The licensee fails to pay a judgment entered in favor of a claimant,
plaintiff or creditor in an action arising out of the licensee's business
regulated under this article within thirty days after the judgment becomes final
or within thirty days after expiration or termination of a stay of execution or
other stay of proceedings, whichever is later. If execution on the judgment is
stayed by court order, operation of law or otherwise, proceedings to suspend or
revoke the license for failure of the licensee to comply with that judgment may
not be commenced by the superintendent under this subsection until thirty days
after that stay.


9. The licensee has been convicted in any state of a felony or of any crime
involving a breach of trust or dishonesty.
[a201505gdotmoneycarda_image2.gif]§ 6-1211. Reports


Each licensee shall file with the superintendent within forty-five days after
the end of each fiscal quarter a consolidated financial statement including a
balance sheet, income and expense statements and a list of all authorized
delegates, branch managers, responsible individuals and locations within this
state that have been added or terminated by the licensee within the

40



--------------------------------------------------------------------------------



fiscal quarter. Information regarding branch managers and responsible
individuals shall include the information prescribed in § 6-1204, subsection A,
paragraph 4. For locations and authorized delegates, the licensee shall include
the name and street address of each location and authorized delegate.


[a201505gdotmoneycarda_image2.gif]§ 6-1212. Permissible investments
A. Every licensee shall maintain at all times permissible investments that
comply with either of the following:


1. A market value computed in accordance with generally accepted accounting
principles of not less than the aggregate amount of all of its outstanding
payment instruments.


2. A net carrying value computed in accordance with generally accepted
accounting principles of not less than the aggregate amount of all of its
outstanding payment instruments, provided the market value of these permissible
investments is at least ninety-five per cent of the net carrying value.


B. Notwithstanding any other provision of this chapter, the superintendent, with
respect to any particular licensee or all licensees, may limit the extent to
which any class of permissible investments as defined in § 6-1201 may be
considered a permissible investment, except for money and certificates of
deposit. The superintendent may by rule prescribe or by order allow other types
of investments which the superintendent determines to have substantially
equivalent safety as other permissible investments to be considered a
permissible investment under this chapter.


[a201505gdotmoneycarda_image2.gif]§ 6-1213. Records
A. Each licensee shall keep and use in its business books, accounts and records
in accordance with generally accepted accounting principles that will enable the
superintendent to determine whether that licensee is complying with the
provisions of this chapter. Each licensee and authorized delegate shall preserve
its records for at least five years after making the final entry on any
transaction. Each authorized delegate shall keep records as required by the
superintendent.


B. For each authorized delegate, the licensee shall maintain records that
demonstrate that the licensee conducted a reasonable background investigation of
each authorized delegate. A licensee shall preserve those records for at least
five years after the authorized delegate's most recent designation by the
licensee. For an authorized delegate designated after November 1, 1991, the
records shall be available at all times, and for an authorized delegate
designated on or before November 1, 1991, the records shall be available at all
times after November 1, 1992.


C. The records of the licensee regarding the business regulated under this
chapter shall be maintained at its principal place of business or, with notice
to the superintendent, at another location designated by the licensee. If the
records are maintained outside this state, the superintendent may require that
the licensee make those records available to the superintendent at his office
not more than five business days after demand. The superintendent may further
require that those records be accompanied by an individual who is available to
answer questions regarding those records and the business regulated under this
chapter. The superintendent may require the appearance of a specific individual
or may request the licensee to designate an individual knowledgeable with regard
to the records and the business. The individual appearing with the records shall
be available to the superintendent for up to three business days.


D. On-site examinations of records prescribed by this chapter may be conducted
in conjunction with representatives of other state agencies or agencies of
another state or of the federal government as determined by the superintendent.
In lieu of an on-site examination, the superintendent may accept the examination
report of an agency of this state or of another state or of the federal
government or a report prepared by an independent licensed certified public
accountant. Joint examination or acceptance of an examination report shall not
be deemed a waiver of examination assessments provided by law, and joint reports
and reports accepted under this subsection are considered an official report of
the department for all purposes. Information obtained by examinations prescribed
by this article shall be disclosed only as provided in § 6-129.


[a201505gdotmoneycarda_image2.gif]§ 6-1214. Liability of licensees
Each licensee is liable for the payment of all moneys covered by payment
instruments that it sells or issues in any form in this state whether directly
or through an authorized delegate and whether as a maker or drawer or as money
received for obligors or for transmission by any means whether or not that
instrument is a negotiable instrument under the laws of this state.


[a201505gdotmoneycarda_image2.gif]§ 6-1215. Notice of source of instrument;
transaction records

41



--------------------------------------------------------------------------------



A. Every payment instrument sold by a licensee directly or through an authorized
delegate shall bear the name of the licensee and a unique consecutive number
clearly stamped or imprinted on it.


B. For every transaction involving the receipt of money from a customer, the
licensee or authorized delegate who receives the money shall maintain written
records of the transaction. The records may be reduced to computer or other
electronic medium. The records collectively shall contain the name of the
licensee, the street address of the location where the money was received, the
name and street address of the customer if reported to the licensee or
authorized delegate, the approximate date of the transaction, the name or other
information from which, together with other contemporaneous records, the
superintendent can determine the identity of those employees of the licensee or
authorized delegate who may have conducted the transaction and the amount of the
transaction. The information required by this section shall be available through
the licensee or authorized delegate who received the money for at least five
years from the date of the transaction.


[a201505gdotmoneycarda_image2.gif]§ 6-1216. Acquisition of control
A. A person shall not directly or indirectly acquire control of a licensee or
controlling person without the prior written approval of the superintendent,
except as otherwise provided by this section.


B. An application for approval to acquire control of a licensee shall be in
writing in a form prescribed by the superintendent and shall be accompanied by
information as the superintendent may require. The application shall be
accompanied by the fee prescribed in § 6-126. The superintendent shall act on
the application within one hundred twenty days after the date on which the
application is complete, unless the applicant consents in writing to an extended
period. An application that is not denied or approved within that period shall
be deemed approved as of the first business day after the expiration of that
period.


C. The superintendent shall deny the application to acquire control of a
licensee if he finds that the acquisition of control is contrary to law or
determines that disapproval is reasonably necessary to protect the interest of
the public. In making that determination, the superintendent shall consider both
of the following:


1. Whether the financial condition of the person that seeks to control the
licensee might jeopardize the financial condition of the licensee or prejudice
the interests of the public in the conduct of the business regulated under this
chapter.


2. Whether the competence, experience, integrity and overall moral character of
the person that seeks to control the licensee, or the officers, directors and
controlling persons of the person that seeks to control the licensee, indicate
that it would not be in the interest of the public to permit that person to
control the licensee.


D. Nothing in this section prohibits a person from negotiating or entering into
agreements subject to the condition that the acquisition of control will not be
effective until approval of the superintendent is obtained.


E. This section does not apply to any of the following persons or transactions:


1. A registered dealer who acts as an underwriter or member of a selling group
in a public offering of the voting securities of a licensee or controlling
person of a licensee.


2. A person who acts as proxy for the sole purpose of voting at a designated
meeting of the security holders of a licensee or controlling person of a
licensee.


3. A person who acquires control of a licensee or controlling person of a
licensee by devise or descent.


4. A person who acquires control of a licensee or controlling person as a
personal representative, custodian, guardian, conservator, trustee or any other
officer appointed by a court of competent jurisdiction or by operation of law.


5. A pledgee of a voting security of a licensee or controlling person who does
not have the right, as pledgee, to vote that security.


6. A person or transaction that the superintendent by rule or order exempts in
the public interest.


F. Before filing an application for approval to acquire control, a person may
request in writing a determination from the superintendent as to whether that
person will be deemed in control on consummation of a proposed transaction. If
the superintendent determines in response to that request that the person will
not be in control within the meaning of this chapter,

42



--------------------------------------------------------------------------------



the superintendent shall enter an order to that effect and the proposed
transaction is not subject to the requirements of this section.


[a201505gdotmoneycarda_image2.gif]§ 6-1217. Appointment of superintendent as
agent for service of process; forwarding of process; consent to jurisdiction


A. A licensee, an authorized delegate or a person who knowingly engages in
business activities that are regulated under this chapter with or without filing
an application is deemed to have done both of the following:


1. Consented to the jurisdiction of the courts of this state for all actions
arising under this chapter.


2. Appointed the superintendent as his lawful agent for the purpose of accepting
service of process in any action, suit or proceeding that may arise under this
chapter.


B. Within three business days after service of process upon the superintendent,
the superintendent shall transmit by certified mail copies of all lawful process
accepted by the superintendent as an agent to that person at its last known
address. Service of process shall be considered complete three business days
after the superintendent deposits the copies of the documents in the United
States mail.


[a201505gdotmoneycarda_image2.gif]§ 6-1218. Prohibited transactions


A person shall not engage in conduct requiring a license under this chapter as
an authorized delegate of a principal if that principal is not licensed under
this chapter. A person who does so shall be deemed to be the principal seller,
issuer or actor, and not merely an authorized delegate, and is liable to the
holder, remitter or customer as the principal.


[a201505gdotmoneycarda_image2.gif]§ 6-1241. Reports to the attorney general;
investigation; violation; classification


A. Within thirty days after any transaction or series or pattern of transactions
that is conducted or attempted by, at or through the business and that involves
or aggregates five thousand dollars or more in funds or other assets, each
licensee and authorized delegate of a licensee and each money transmitter shall
file with the attorney general's office in a form prescribed by the attorney
general a report of the transaction or series or pattern of transactions if the
licensee, authorized delegate or money transmitter knows, suspects or has reason
to suspect that the activity either:


1. Involves funds that are derived from illegal activities, is intended or
conducted in order to hide or disguise funds or other assets that are derived
from illegal activities, including, without limitation, the ownership, nature,
source, location or control of the funds or other assets, as part of a plan to
violate or evade any law or regulation or to avoid any transaction reporting
requirement under this chapter or may constitute a possible money laundering
violation under § 13-2317 or another racketeering violation as defined in §
13-2301.


2. Has no business or apparent lawful purpose or is not the sort of activity in
which the particular customer would normally be expected to engage and the
licensee, authorized delegate or money transmitter knows of no reasonable
explanation for the activity after examining the available facts, including the
background and possible purpose of the activity.


B. A licensee, authorized delegate or money transmitter that is required to file
a report regarding business conducted in this state pursuant to the currency and
foreign transactions reporting act (31 United States Code § § 5311 through 5326,
including any special measures that are established under 31 United States Code
§ 5318A, and 31 Code of Federal Regulations part 103 or 12 Code of Federal
Regulations § 21.11) shall file a duplicate of that report with the attorney
general.


C. All persons who are engaged in a trade or business and who receive more than
ten thousand dollars in money in one transaction or who receive more than ten
thousand dollars in money through two or more related transactions shall
complete and file with the attorney general the information required by 31
United States Code § 5331 and the federal regulations relating to this section
concerning reports relating to cash received in trade or business.


D. A licensee, authorized delegate or money transmitter that is regulated under
the currency and foreign transactions reporting act (31 United States Code §
5325 and 31 Code of Federal Regulations part 103) and that is required to make
available prescribed records to the secretary of the United States department of
treasury on request at any time shall follow the same prescribed procedures and
create and maintain the same prescribed records relating to each transaction.



43



--------------------------------------------------------------------------------



E. In addition to the requirements under subsection D of this section and in
connection with each transaction that involves transmitting money in an amount
of one thousand dollars or more, whether sending or receiving, a licensee or,
for transactions conducted through an authorized delegate, an authorized
delegate shall retain a record of each of the following:


1. The name and social security or taxpayer identification number, if any, of
the individual presenting the transaction and the person and the entity on whose
behalf the transaction is to be effected.


2. The type and number of the customer's verified photographic identification,
as described in 31 Code of Federal Regulations § 103.28.


3. The customer's current occupation.


4. The customer's current residential address.


5. The customer's signature.


F. Subsection E of this section does not apply to transactions by which the
licensee's customer is making a bill payment either to a commercial creditor
pursuant to a contract between the licensee and the commercial creditor or to a
utility company.


G. Each licensee shall create records that reflect the provision of updated
operating policies and procedures pursuant to § 6-1208, subsection B and of
instruction that promotes compliance with this chapter, title 13, chapter 23 and
31 United States Code § 5318, including the identification of the provider and
the material and instruction that were provided.


H. On request of the attorney general, a county attorney or the superintendent,
a licensee, authorized delegate or money transmitter shall make any records that
are created pursuant to this section available to the attorney general, a county
attorney or the superintendent at any time.


I. A licensee or, for transactions conducted through an authorized delegate, an
authorized delegate shall maintain any customer identification records that are
created pursuant to subsection E of this section for three years. After three
years, the licensee or, for transactions conducted through an authorized
delegate, the authorized delegate shall deliver the customer identification
records to the attorney general. The attorney general shall make the records
available on request to the superintendent or a county attorney but shall not
otherwise distribute the customer identification records without a court order.
The customer identification records shall not be used for any purpose other than
for criminal and civil prosecution and the prevention and detection of fraud and
other criminal conduct.


J. If the superintendent or the attorney general finds that reasonable grounds
exist for requiring additional record keeping and reporting in order to carry
out the purposes of this chapter and to prevent the evasion of this chapter, the
superintendent or the attorney general may:


1. Issue an order requiring any group of licensees, authorized delegates or
money transmitters in a geographic area to do any of the following:


(a) Obtain information regarding transactions that involve total dollar amounts
or denominations of five hundred dollars or more, including the names of any
persons participating in those transactions and any persons or entities on whose
behalf they are to be effected.


(b) Maintain records of that information for at least five years and make those
records available to the attorney general and the superintendent.


(c) File a report with the attorney general and the superintendent regarding any
transaction in the manner prescribed in the order.


2. Issue an order exempting any group of licensees or authorized delegates from
the requirements of subsection E of this section based on the geographic area,
the volume of business conducted, the record of compliance with the reporting
requirements of this chapter and other objective criteria.


K. An order issued pursuant to subsection J of this section is not effective for
more than one hundred eighty days unless renewed after finding that reasonable
grounds exist for continuation of the order.

44



--------------------------------------------------------------------------------





L. The timely filing of a report required by this section with the appropriate
federal agency shall be deemed compliance with the reporting requirements of
this section, unless the attorney general has notified the superintendent that
reports of that type are not regularly and comprehensively transmitted by that
federal agency to the attorney general.


M. This chapter does not preclude a licensee, authorized delegate, money
transmitter, financial institution or person engaged in a trade or business from
instituting contact with and disclosing customer financial records to
appropriate state or local law enforcement agencies if the licensee, authorized
delegate, money transmitter, financial institution or person has information
that may be relevant to a possible violation of any criminal statute or to the
evasion or attempted evasion of any reporting requirement of this chapter.


N. A licensee, authorized delegate, money transmitter, financial institution,
person engaged in a trade or business or director, officer, employee, agent or
authorized delegate of any of them that keeps or files a record as prescribed by
this section, that communicates or discloses information or records under
subsection M of this section or that requires another to make any such
disclosure is not liable to any person under any law or rule of this state or
any political subdivision of this state or under any contract or other legally
enforceable agreement, including any arbitration agreement, for the disclosure
or for the failure to provide notice of the disclosure to the person who is the
subject of the disclosure or to any other person who is identified in the
disclosure. This subsection shall be construed to be consistent with 31 United
States Code § 5318(g)(3).


O. The attorney general may report any possible violations indicated by analysis
of the reports required by this chapter to any appropriate law enforcement
agency for use in the proper discharge of its official duties. If an officer or
employee of this state or any political subdivision of this state receives a
report pursuant to 31 United States Code § 5318(g), the report shall be
disclosed only as provided in 31 United States Code § 5318(g). A person who
releases information received pursuant to this subsection except in the proper
discharge of official duties is guilty of a class 2 misdemeanor.


P. The requirements of this section shall be construed to be consistent with the
requirements of the currency and foreign transactions reporting act (31 United
States Code § § 5311 through 5326 and federal regulations prescribed under those
sections) unless the context otherwise requires.


Q. A person who refuses to permit any lawful investigation by the
superintendent, a county attorney or the attorney general or who refuses to make
records available to the superintendent, a county attorney or the attorney
general pursuant to subsection H of this section is guilty of a class 6 felony.


[a201505gdotmoneycarda_image2.gif]§ 6-1242. Investigations


A. The attorney general may conduct investigations within or outside this state
to determine if a licensee, authorized delegate, money transmitter, financial
institution or person engaged in a trade or business has failed to file a report
required by this article or has engaged or is engaging in an act, practice or
transaction that constitutes a money laundering violation as provided in §
13-2317.


B. On request of the attorney general, all licensees, authorized delegates,
money transmitters and financial institutions shall make their books and records
available to the attorney general during normal business hours for inspection
and examination in connection with an investigation pursuant to this section.







45



--------------------------------------------------------------------------------





SCHEDULE 2.5(a)


RETAILER MARKS


1.
“Walmart”



2.
“Wal-Mart Stores, Inc.”



3.
“Walmart MoneyCard”



4.
Image of the Walmart “spark”, as approved by Retailer. For example purposes
only, the “spark” is depicted as follows:



[Image of Walmart "spark"]


5.
Image of the Walmart “half spark”, as approved by Retailer. For example purposes
only, the “half spark” is depicted as follows:



[Image of Walmart "half spark"]


6.
The phrase: “Save Money. Live Better.”



7.
Any combination of the Spark with the Retailer name.



8.
[Image of Walmart Rapid Reload]



9.     Use of all Retailer Marks is subject to the terms of the Agreement. Font
and color for initial use must be approved by Retailer.







46



--------------------------------------------------------------------------------






Schedule 2.12


Service Level Standards


(a) GDC shall provide cardholders IVR and live customer service calls with
respect to MoneyCards during the hours of operation and at the Service Levels
set forth in Exhibit 2.12(a).
(b) GDC shall provide Retailer with the Super Service Levels set forth as such
in Exhibit 2.12(b) attached hereto.
(c) GDC shall pay [*] for the failure to meet the default level with respect to
any Super Service Level (unless the failure is due to an act or a failure to act
by Retailer). Such Service Level Credit shall be [*] for the first failure in
[*] to meet the applicable default level, [*] for the second failure in [*] to
meet the applicable default level and [*] for the third failure and each
subsequent failure in [*] to meet the applicable default level. Due to the
interdependency of the Super Service Levels, only [*] shall be payable with
respect to performance in any calendar month, whether GDC fails to meet one or
both of the Super Service Levels in that month. In addition, failure to meet
both Super Service Levels in a month shall only count as a single failure for
purposes of calculating the penalty for any subsequent failure.
(d) [*] shall have the right to [*] this Agreement upon at least [*] notice to
the other Parties in a [*], excluding any calendar months for which [*] applies
and excluding a Repeated SLA Failure involving only Services Levels designated
in Exhibit 2.12(a) as a “[*],” provided that [*] must exercise its right to [*]
under this paragraph (d) with respect to any [*] by providing the other Parties
its [*] no later than [*] following the date on which [*] first has the right to
[*] this Agreement for such [*] under this paragraph.
(e) [*] shall also have the right to [*] this Agreement upon at least [*] notice
to the other Parties in the event of a [*]; provided, further, that [*] must
exercise its right to [*] under this paragraph (e) with respect to any Repeated
Super SLA Failure by providing the other Parties its [*] no later than [*]
following the date on which [*] first has the right to [*] this Agreement for
such [*] under this paragraph.
(f) Within fifteen Business Days after the end of each calendar month, GDC shall
provide written reports to Retailer regarding the service levels achieved with
respect to each of the Service Levels and Super Service Levels set forth in
Exhibits 2.12(a) and 2.12(b) for such month. With respect to Item 12 of Exhibit
2.12(a), GDC shall provide on a monthly basis a report identifying [*] and [*].
(g) Certain capitalized terms used in Exhibits 2.12(a) and 2.12(b) and not
otherwise defined in the Agreement are defined in Exhibit 2.12(c).
(h) The Service Levels and Super Service levels may be modified by mutual
agreement of Retailer and GDC from time to time, as documented between the
Parties via written communication.


*Confidential Treatment Requested.



        

--------------------------------------------------------------------------------






Exhibit 2.12(a)


Service Levels


Service Level
[a201505gdotmoneycarda_image6.gif]
Definition
[a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif]
Defect Definition
[a201505gdotmoneycarda_image6.gif]
Calculation
Target %
Default %
Comments
1. Purchase Authorizations
Percentage of Availability of the MoneyCard purchase Authorization System
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
2. IVR Availability
Percentage of Availability of the IVR
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif]
 
[a201505gdotmoneycarda_image6.gif]
 
[a201505gdotmoneycarda_image6.gif]
3. Call Response Timeliness
Percentage of calls answered by a live representative in 120 seconds
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
4. Call Abandonment
Percentage of calls abandoned while waiting for a live customer service
representative
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
5. Call Quality
Percent of calls meeting mutually (by Retailer, Bank and GDC) agreed upon
quality standard for an acceptable call, per mutually agreed call quality review
form
[*]
[*]
[*]
[*]
[*]
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
6. New Cardholder Set Up Accuracy [Fields covered: Name, address, and SSN]
Percentage of new Cardholder accounts that contain an error.
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 


*Confidential Treatment Requested.



--------------------------------------------------------------------------------



7. New Cardholder Card Production Accuracy
Measure of the accuracy of MoneyCard production services including plastics,
embossing, graphics/ thermal prints, inserts, card mailers, activation stickers,
envelope and PIN mailer
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
8. New Cardholder Card Production Timeliness
Timeliness of MoneyCards being embossed and put into the mail system
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
9. Cardholder Website Access
Percentage of Available for Use time for www.walmartmoneycar d.com
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
10 MoneyCard Fee Accuracy
The percentage of accurate assessment of all MoneyCard Fees
[*]
[*]
[*]
[*]
 
 
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
[a201505gdotmoneycarda_image6.gif] [a201505gdotmoneycarda_image6.gif]
 
 
 
 
11. Customer Satisfaction Survey
The percentage of Cardholders who are satisfied as indicated by results of
mutually agreed (by Bank and GDC) satisfaction survey
[*]
[*]
[*]
[*]
[*]
12. Cardholder Complaints
Timeliness of response to and resolution of Cardholder complaints
[*]
[*]
[*]
[*]
 




49
            *Confidential Treatment Requested.
    

--------------------------------------------------------------------------------



Exhibit 2.12(b)


Super Service Levels




Super Service Levels will be measured on a calendar month basis.
[a201505gdotmoneycarda_image6.gif]
SLA
[a201505gdotmoneycarda_image6.gif]
Definition
[a201505gdotmoneycarda_image6.gif]
Defect Definition
Calculation
Target
Default
Card Sales and POS Card Reload System Availability
Percentage of Availability of the Authorization System for MoneyCard sales and
POS Loads
[*]
[*]
[*]
[*]
 
 
 
 
 
 
Card Sales and POS Load System Response Time
Timeliness of the Authorization System for MoneyCard sales and POS Loads
 
[*]
[*]
[*]




50
            *Confidential Treatment Requested.
    

--------------------------------------------------------------------------------








Exhibit 2.12(c)


Definitions


“Authorization System” means that portion of equipment, software, systems,
processes and procedures used or necessary for use by Bank to authorize
MoneyCard transactions.
“Availability”, unless otherwise defined herein, means the extent to which
referenced equipment, software, systems, data or services are Available for Use.
“Available for Use” means the ability of equipment, software, systems, data, and
functions for which GDC or Bank is operationally responsible including the
Authorization System and the IVR, to be utilized or accessed by Bank, Retailer,
cardholders or other third-parties, as intended in accordance with normal
operations.
“Downtime” means the number of minutes in the calendar month during which
identified equipment, software, systems, data, services or function was not
Available for Use or where response time of such service is outside established
parameters.
“Excused Downtime” means (i) Downtime during a Scheduled Maintenance Window; and
(ii) any other period during which any particular equipment, software, system,
function or service is not Available For Use (x) which Bank or Retailer, as
applicable, has approved, such approval not to be unreasonably withheld, (y)
which Bank or Retailer, as applicable, has excused, or (z) which are outages due
to matters outside of GDC’s or Bank’s Span of Control, as applicable.
“IVR” means any interactive voice response system utilized by GDC to provide
services for MoneyCards.
“MoneyCard Fees” means the fees and charges imposed on Cardholders by Bank for a
MoneyCard.
“Scheduled Maintenance Window” means a scheduled period of time mutually agreed
by Retailer, Bank and Servicer during which maintenance or other activities are
to be performed and the time actually used, such time not to exceed [*] per
calendar month. Each Party shall provide the other not less than [*] prior
notice of any requests for changes to its Scheduled Maintenance Window.
Extensions to a Scheduled Maintenance Window, and any rescheduled Maintenance
Window for which the Party has not provided its consent shall be deemed
Unexcused Downtime.
“Span of Control” means any equipment, software, system, network or other
infrastructure and those areas of functionality and availability with respect
to, or utilized to provide, services, as applicable, that are under the control
of a Party, its subcontractors or agents.
“Unexcused Downtime” means the total number of minutes any referenced system,
component or service is not available for Use during a calendar month, excluding
Excused Downtime.
*Confidential Treatment Requested.



ny-1187881
        

--------------------------------------------------------------------------------





SCHEDULE 3.1
CARDHOLDER FEES AS OF EFFECTIVE DATE
Walmart MoneyCard Basic Card Fee Information for Cards Purchased in-Store:


 
Purchase Fee
Load a minimum of $20 at any register
$1.88
Monthly Service Fee
First fee deducted 10 days after card setup or 90 days after purchase if you do
not set up.
$3.00
Reload using direct deposit of payroll or government benefits.
No Fee
Reload using Walmart Check Cashing
Standard Walmart Check Cashing fees and limits apply. Not available in all
states or stores.
No Reload Fee
Rapid Reload® at participating Walmart Stores
$3.00
Reload with cash on the Green Dot Network
Up to $4.95
Cash withdrawal or balance inquiry at over 24,000 MoneyPass® ATMs
No Fee
Cash withdrawal at non-MoneyPass® ATMs or tellers
ATM owner may also charge a fee.
$2.00
Cash back with purchase where available
No Fee
Balance inquiry at non-MoneyPass® ATMs
ATM owner may also charge a fee.
$1.00
Replacement card if lost, stolen, or damaged
$3.00
Foreign merchant surcharge added to transaction amount
2%
Optional services may also be offered for a fee


Walmart MoneyCard Basic Card Fee Information for Cards Purchased on Cardholder
Website:


Fee Information
Purchase Fee
Does not include first card load -- see below for reload fees.
$0.00
Monthly Service Fee*
See footnote below for timing of this fee.
$3.00
Reload using direct deposit of payroll or government benefits.
No Fee
Reload using Walmart Check Cashing
Standard Walmart Check Cashing fees and limits apply. Not available in all
states or stores.
No Reload Fee
Rapid Reload® at participating Walmart Stores
$3.00
Reload with cash on the Green Dot Network
Up to $4.95
Cash withdrawal or balance inquiry at over 24,000 MoneyPass® ATMs
No Fee


        

--------------------------------------------------------------------------------



Cash withdrawal at non-MoneyPass® ATMs or tellers
ATM owner may also charge a fee.
$2.00
Cash back with purchase where available
No Fee
Balance inquiry at non-MoneyPass® ATMs
ATM owner may also charge a fee.
$1.00
Replacement card if lost, stolen, or damaged
$3.00
Foreign merchant surcharge added to transaction amount
2%
Optional services may also be offered for a fee



*When and How Monthly Service Fees are Assessed. If you have loaded funds to
your card within the first ten (10) days after card sign up, your first Monthly
Service Fee will be assessed on the tenth day and will be assessed each month
thereafter. If you do not load funds to your card during the ten (10) days after
card sign up, your first Monthly Service Fee will be assessed during the monthly
billing cycle which follows your first load.


Walmart MoneyCard Plus Card Fee Information:
Purchase Fee
Load a minimum of $20 at any register or online
$4.00 or less
Monthly Service Fee *
See footnote below for timing of this fee.
$3.00
Reload using direct deposit of payroll or government benefits.
No Fee
Reload using Walmart Check Cashing
Standard Walmart Check Cashing fees and limits apply. Not available in all
states or stores.
No Reload Fee
Rapid Reload® at participating Walmart Stores
$3.00
Reload with cash on the Green Dot Network
Up to $4.95
Cash withdrawal or balance inquiry at over 24,000 MoneyPass® ATMs
No Fee
Cash withdrawal at non-MoneyPass® ATMs or tellers
ATM owner may also charge a fee.
$2.00
Cash back with purchase where available
No Fee
Balance inquiry at non-MoneyPass® ATMs
ATM owner may also charge a fee.
$1.00
Replacement card if lost, stolen, or damaged
$3.00
Foreign merchant surcharge added to transaction amount
2%
Optional services may also be offered for a fee

*When and How Monthly Service Fees are Assessed. Your first Monthly Service Fee
will be assessed ten (10) days after you sign up or set up your card and each
month thereafter.


Walmart MoneyCard Preferred Card Fee Information:
Purchase Fee
Load a minimum of $20 at any register or online
$4.00
Monthly Service Fee *
See footnote below for timing of this fee. The next month’s fee is waived when
you:
Load at least $500 in a calendar month (excludes any amount received using the
Send Money feature) or,
Get payroll or government benefits direct deposited.
$3.00




        

--------------------------------------------------------------------------------



Reload using direct deposit of payroll or government benefits.
No Fee
Reload using Walmart Check Cashing
Standard Walmart Check Cashing fees and limits apply. Not available in all
states or stores.
No Reload Fee
Rapid Reload® at participating Walmart Stores
No Fee
Reload with cash on the Green Dot Network
Up to $4.95
Cash withdrawal or balance inquiry at over 24,000 MoneyPass® ATMs
No Fee
Cash withdrawal at non-MoneyPass® ATMs or tellers
ATM owner may also charge a fee.
$2.00
Cash back with purchase where available
No Fee
Balance inquiry at non-MoneyPass® ATMs
ATM owner may also charge a fee.
$1.00
Replacement card if lost, stolen, or damaged
$3.00
Foreign merchant surcharge added to transaction amount
2%
Optional services may also be offered for a fee



* When and How Monthly Service Fees are Assessed. Your first Monthly Service Fee
will be assessed ten (10) days after you sign up or set up your card and each
month thereafter.


Walmart MoneyCard Simple Fee Plan
 
Monthly Service Fee1
$3.00
Fee is waived when you reload $1,000 in prior calendar month.2
Swipe Reload at Walmart
$3.00
Reload for free using Direct Deposit or Walmart Check Cashing.3
Get cash at non-MoneyPass® ATMs or tellers4
$2.00
No ATM withdrawal fee at thousands of MoneyPass® ATMs nationwide. Free cash back
with purchase where available.
ATM Balance Inquiry4
$1.00
Balance inquiries are free at MoneyPass® ATMs, online, by phone, or via text
messaging.5
Other Fees: At foreign merchant, a 2% surcharge will be added. Lost or stolen
card fee $3.








        

--------------------------------------------------------------------------------



SCHEDULE 7.4


DATA SHARING, POCS DATA AND LICENSE ADDENDUM


This Data Sharing, POCS Data and License Addendum (“Data Sharing Addendum”) is
made subject to and a part of the Amended and Restated Walmart MoneyCard Program
Agreement (“Agreement”) entered into between and among Retailer, GDC and Bank
(as defined in the Agreement).


1.    Definitions.     Capitalized terms used in this Data Sharing Addendum and
not otherwise defined will have the meanings given to them in the Agreement.
“Compliance Data” means any data collected by GDC or Bank for fraud mitigation
purposes or in order to comply with Applicable Law or law enforcement request,
including any biometric data.
“Customer Data” means the name, email address, telephone number, address, social
security number or other government issued identifier that is collected by GDC
or Bank from the Cardholder or purchaser of a Product, whether in connection
with the purchase of a Product, as a result of a Product transaction or through
a request or communication directed to the Cardholder or purchaser of a Product.
“De-Identified Data” means Customer Data that has been de-identified or
aggregated adequately to ensure that no individual can reasonably be identified
from the data. To the extent any Applicable Law mandates a certain
de-identification standard that would apply to the information in question, the
information will not be considered De-Identified Data unless that standard has
been applied.
“POCS System” means Retailer’s Point of Contact Service Data system, an
integrated Retailer customer interface that, among other things, presents
financial services options for a customer based on customer specific personal
and transaction information.
“GDC Data” means Customer Data and Servicing Data. The term “GDC Data” shall not
include De-Identified Data.
“Privacy Policy” means the privacy policies, terms and notices of the Parties
posted on their respective websites or applicable to their respective collection
and use of personally identifiable information.
“Retailer Data” means (i) any personally identifiable information provided by an
individual to Retailer in connection with the Program, and (ii) other data or
information which is not GDC Data which is collected by or on behalf of Retailer
without a breach of the Agreement or any obligation of confidentiality to GDC.
2.    Limited License to Retailer; Restrictions on Use; Sharing of GDC Data.
A.    Subject to the terms and conditions set forth in this Data Sharing
Addendum and the Agreement, and subject to Applicable Law and the Privacy
Policies of GDC, GDC and Bank hereby grant to Retailer a royalty-free,
non-exclusive, worldwide, irrevocable license to use, store, process, manipulate
(including to de-identify Customer Data or other personally identifiable
information), reproduce and/or combine the GDC Data for the purposes identified
in this Section 2 of this Data Sharing Addendum. Retailer may permit its
contractors or subcontractors to exercise the rights granted in this Section 2,
provided that such contractors or subcontractors (i) may only exercise such
rights for the benefit of and in the course of providing services to Retailer
and (ii) are subject to confidentiality requirements equivalent to those imposed
on Retailer.
B.    Retailer (and any of its contractors or subcontractors who are given
access to GDC Data pursuant to Section 2) may use the GDC Data for the following
purposes:
(1)    to conduct Retailer internal statistical analyses;
(2)    to perform Retailer internal business modeling;
(3)    to add dimensionality to current or prospective customers, including
developing insights into consumer behaviors, consumer needs and demographics for
Retailer internal business use, and creating, maintaining and updating customer
profiles in the POCS System;



        

--------------------------------------------------------------------------------



(4)    to market Retailer’s products and services in a manner permitted by
Applicable Law;
(5)    for Retailer compliance, risk management, and fraud detection, monitoring
and prevention purposes;
(6)     for Retailer tax, legal and accounting purposes;
(7)    to provide or display customer, purchaser, or Cardholder transaction
information in the POCS System;
(8)    for any other purpose permitted by Applicable Law.
The Parties may mutually agree in writing to additional permitted purposes for
which Retailer may use GDC Data.
    C.    Neither GDC, Bank nor Retailer will disclose or use GDC Data in a
manner that (i) would breach the Privacy Policy of GDC or Bank; or (ii) would
violate any Applicable Law.
D.    Without GDC’s consent, Retailer will not disclose, sell, resell, license,
sublicense or distribute the GDC Data in any form or in combination with any
other third party data to third parties other than to Retailer’s contractors or
subcontractors solely for use in connection with the purposes of Retailer
described in Section 2.B of this Data Sharing Addendum. Notwithstanding the
foregoing, Retailer may disclose GDC Data if such disclosure is required by
court order or legal process, provided Retailer provides GDC with reasonable
advance notice of the request, to the extent permitted by Applicable Law, and
cooperates with GDC in obtaining a limiting order or other confidential
treatment of GDC Data.
E.    GDC, Bank and Retailer acknowledge and agree that consumers may be
customers of GDC or Bank and of Retailer, and that the same or similar
information may be included in GDC Data and Retailer Data. To the extent that
the same information is included in both GDC Data and Retailer Data, (i) GDC and
Bank shall retain their ownership and use rights in GDC Data; (ii) Retailer
shall retain its ownership and use rights in Retailer Data; and (iii) the
restrictions on Retailer’s use of GDC Data included in Paragraphs B, C (as it
relates to the Privacy Policy of GDC or Bank), D, and K of this Section 2 of
this Addendum will not apply to GDC Data that also constitutes Retailer Data.
Each Party (x) is responsible for any information it collects from consumers or
receives pursuant to this Data Sharing Addendum, and (y) may at any time modify
the types of information it collects and its Privacy Policy, subject to this
Addendum, provided, however, that GDC and Bank must promptly provide Retailer
with updates to their respective Privacy Policies.
F.    GDC will deliver the GDC Data to Retailer or Retailer’s designee via FTP
location using a SFTP methodology or other secure transmission process agreed
upon by the Parties in writing and that complies with the Retailer Information
Security Addendum, Schedule 7.6 of the Agreement. Retailer will provide
appropriate security credentials for the SFTP or other secure transmission
process.
G.    GDC will transmit a batch file of GDC Data to Retailer or its designee on
a [*] basis.
H.    Neither GDC nor Retailer shall have any obligation to provide the other
with any information or data purchased or otherwise acquired by such Party from
a third party.
I.    GDC and Bank will within a reasonable period of time revise their Privacy
Policy to the extent necessary for GDC and Bank to share GDC Data with Retailer
in the manner set forth in this Data Sharing Addendum and subject to Applicable
Law, will provide consumers with the right to opt out of sharing Customer Data
with third parties, including Retailer. GDC and Bank shall not, nor shall they
have any obligation to, provide to Retailer any Customer Data that pertains to a
consumer who has opted out of such sharing. GDC and Bank shall, at all times
during the Term, make their Privacy Policy, including the applicable opt-out
mechanism, available to consumers.
K.    Subject to all Applicable Law, upon expiration of the Term or termination
of the Agreement, Retailer may, subject to the terms of this Data Sharing
Addendum and the Agreement, (i) retain a copy of applicable GDC Data for the
purposes of compliance with Applicable Law and internal compliance policies,






*Confidential Treatment Requested.

        

--------------------------------------------------------------------------------



and (ii) continue to use any information or data resulting from Retailer’s or
its contractors’ analysis or manipulation of GDC Data, whether alone or in
conjunction with other data.
3.    Compliance Data. Nothing in this Data Sharing Addendum or the Agreement is
intended to limit either Party’s ability to collect, use or disclose data in
order to conduct or effectuate transactions, or pursue compliance, risk
management, and fraud detection, monitoring and prevention to the maximum extent
permitted by Applicable Law. Notwithstanding any other provision of this Data
Sharing Addendum or the Agreement, the Parties agree to cooperate in good faith,
to identify, investigate, and prosecute or otherwise act to mitigate, suspected
theft, fraud and wrongdoing associated with the Program. Without limiting the
generality of the foregoing, the Parties will, following a request from the
other Party and subject to Applicable Law and Privacy Policies, furnish
Compliance Data regarding consumers and suspected wrongdoing for use solely in
connection with any bona fide law enforcement or governmental investigations or
initiatives.
4.     Warranty. GDC and Bank each warrant and represent that any GDC Data
provided to Retailer shall, upon delivery, be free of any encumbrance or
limitation that would prevent or restrict Retailer from making use of GDC Data
for any of the permitted purposes identified in Section 2.B of this Data Sharing
Addendum, subject to and accordance with the terms of the Agreement and
Applicable Law. To the extent any Applicable Law requires consumers’ prior
written authorization in order to disclose Customer Data to Retailer for use
pursuant to this Data Sharing Addendum, GDC and Bank will not disclose the
applicable Customer Data to Retailer without first obtaining the necessary
written authorization from the consumer.
 

        

--------------------------------------------------------------------------------



SCHEDULE 7.5


Servicing Data


Green Dot PII
ORIGINAL NAME
NOTES
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
Green Dot MC Transact (pre 08/2011)
ORIGINAL NAME
NOTES
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
Green Dot MC Transactions
ORIGINAL NAME
NOTES
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

*Confidential Treatment Requested.



        

--------------------------------------------------------------------------------



SCHEDULE 7.6


RETAILER INFORMATION SECURITY ADDENDUM


Wal-Mart Stores, Inc. (“Retailer”) and Green Dot Corporation and Green Dot Bank
(collectively, “Principal”) have entered into the Amended and Restated Walmart
MoneyCard Program Agreement (the “Agreement”). This Information Security
Addendum (the “Addendum”) sets forth the Parties’ mutual understanding relating
to the privacy and security of Walmart Information and Walmart systems.


Whereas the Parties agree that, as a result of the engagement contemplated by
the Agreement, Principal will have access to Walmart Information and/or Retailer
systems; and


Whereas both Parties wish to meet their legal obligations with respect to access
to and potential use and disclosure of Walmart Information and/or Retailer
systems;


Therefore, in consideration of the foregoing, the promises and covenants
contained in the Agreement, and for other good and valuable consideration, the
receipt and the sufficiency of which is hereby acknowledged, the Parties agree
as follows:


A.
Definitions. For the purposes of this Addendum, the terms below have the
following meanings whenever capitalized:



“Claims” means all claims, requests, accusations, allegations, assertions,
complaints, petitions, demands, suits, actions, proceedings, causes of action,
and judgments.


“Costs” means expenses of any kind, including attorneys’ fees, litigation costs,
investigatory costs, costs of providing notice to any person or organization in
the event of a Data Incident, and costs of providing consumer protection
services to any person in the event of a Data Incident, including credit
monitoring or identity restoration services.


“Data Incident” means any reasonably suspected or actual unauthorized access to
or acquisition, disclosure, use, or loss of Walmart Information (including hard
copy records) or breach or compromise of Principal’s Security Program that
presents a potential threat to any Walmart Information or Retailer system.


“ISD” means Retailer’s Information Systems Division.


“Privacy and Security Requirements” means all of the following: (i) all legal
requirements (federal, state, local, and international laws, rules and
regulations, and governmental requirements) currently in effect and as they
become effective, relating in any way to the privacy, confidentiality,
integrity, availability, or security of Walmart Information; (ii) all industry
standards concerning privacy, data protection, confidentiality, integrity,
availability, or security of information, including the Payment Card Industry
Data Security Standard, and any other similar standards; (iii) all policies,
statements, or notices that are provided to Principal in writing; and (iv) all
controls required by the ISD Security Review, including secure coding standards.


“Security Program” means a comprehensive written information security program
described below in Section C.


“Security Review” refers to ISD Security’s assessment and evaluation of
Principal’s Security Program and its engagement with Retailer.


“Walmart Information” means the following, regardless of form or the media in
which it is maintained, that may be accessed, used, or disclosed to Principal in
connection with or incidental to the performance of services for or on behalf of
Retailer or by any other means:


1.
Any information relating to an identified or identifiable individual
irrespective of whether such individual is a Retailer customer, employee, or
other status (including name, postal address, email












        

--------------------------------------------------------------------------------



address, telephone number, date of birth, Social Security number, driver’s
license number, other government-issued identification number, financial account
number, credit or debit card number, insurance ID or account number, health or
medical information, consumer reports, background checks, biometric data,
digital signatures, any code or password that could be used to gain access to
financial resources, or any other unique identifier);


2.
Non-public business information; and



3.
Any information marked “Highly Sensitive” or “Sensitive” or defined as
“Confidential” by the Agreement, or information that Principal should reasonably
believe to be confidential.



B.
Acknowledgement. [*] acknowledges that it is [*] for the confidentiality and
security of [*] in its possession, custody, or control, or for which [*] is
otherwise responsible.



C.
Security Program. Principal has implemented and shall maintain a Security
Program that complies with Privacy and Security Requirements and incorporates
industry best practices. Principal’s Security Program includes appropriate
administrative, technical, and physical safeguards; assures the confidentiality,
availability, integrity, and security of Walmart Information and Retailer
systems; and includes at least the following safeguards:



[*]


































































*Confidential Treatment Requested.

        

--------------------------------------------------------------------------------





D.
Supervision. Principal shall exercise necessary and appropriate supervision over
its relevant employees and others acting on its behalf to maintain
confidentiality, integrity, availability, and security of Walmart Information.



E.
Mobility and Transfer of Data.



1.
Walmart Information that is classified by Retailer as [*] or [*] shall not be
[*], unless [*].



2.
All electronic data transfers of Walmart Information classified by Retailer as
[*] or [*] must be [*].



3.
Any physical removal or transfer of Walmart Information classified by Retailer
[*] or [*] from Retailer’s or Principal’s facilities shall be conducted only
[*].

 


F.
Data Incidents.



1.
Principal agrees to immediately notify Retailer’s Emergency Operations Center by
phone [*] of any Data Incident. While the initial phone notice may be in summary
form, a comprehensive notice should be given within [*] to Retailer’s Privacy
Office, 702 SW 8th Street, Bentonville, AR and its Chief Information Security
Officer, 805 Moberly Lane, Bentonville, AR. The notice shall summarize in
reasonable detail the nature and scope of the Data Incident (including a
description of all Walmart Information affected) and the corrective action
already taken or to be taken by Principal. The notice shall be timely
supplemented to the level of detail reasonably requested by Retailer, inclusive
of relevant investigative or forensic reports.



2.
Principal shall promptly take all necessary and advisable corrective actions,
and shall cooperate fully with Retailer and its designees in all reasonable
efforts to investigate the Data Incident, mitigate adverse effects, and prevent
recurrence. Such cooperation shall include responding to Retailer’s inquiries
about the Data Incident in a timely fashion. In the event of a Data Incident,
Retailer’s point of contact at Principal will be:



[*]
Chief Operating Officer
Green Dot Corporation
Telephone: [*]
Email: [*]


3.
The Parties shall collaborate on whether it is necessary or advisable to provide
notice of the Data Incident to any person, governmental entity, the media, or
other party. The Parties shall collaborate on the content of the notice. [*]
will make the final determination as to whether notice will be provided and to
whom, the content of the notice, and which Party will be the signatory to the
notice.



G.
Third Parties. Principal may transfer, disclose, or otherwise provide access to
Walmart Information (including through use of third party hosting or cloud
services) only to the following parties:



1.
Any subcontractor or agent that Principal engaged prior to executing the
Agreement if: (i) the subcontractor or agent, including the proposed access to
Walmart Information by the subcontractor or agent, was evaluated in a manner
substantially similar to a Security Review; (ii) the subcontractor or agent
maintains an information security program substantially equivalent to the
Security Program required of Principal by this Addendum; (iii) Principal has
executed an agreement with the subcontractor or agent that is substantially
equivalent to this Addendum; and (iv) the subcontractor or agent has a
demonstrable genuine business need-to-know for all Walmart Information to which
it is provided access.









    *Confidential Treatment Requested.

        

--------------------------------------------------------------------------------





2.
Any subcontractor or agent that Principal engages following execution of the
Agreement if: (i) Retailer is permitted, at its option, to conduct a Security
Review to evaluate Principal’s engagement of the subcontractor or agent and
security controls implemented by that subcontractor or agent; (ii) the
subcontractor or agent maintains an information security program substantially
equivalent to the Security Program required of Principal by this Addendum; (iii)
Principal has executed an agreement with the subcontractor or agent that is
substantially equivalent to this Addendum and preserves for Retailer or
Principal the rights available to Retailer pursuant to Sections F and K of this
Addendum; (iv) the subcontractor or agent has a demonstrable genuine business
need-to-know for all Walmart Information to which it is provided access; and (v)
Retailer provides prior approval to Principal authorizing the sharing, transfer,
disclosure, or access.



3.
Any other party that is not a subcontractor or agent only with prior notice to
and prior approval of Retailer.



H.
Notice of Process. In the event Principal receives a governmental or other
regulatory request for, or legal process requesting, any Walmart Information,
Principal shall immediately notify Retailer’s Legal Department in order that
Retailer will have the option to defend such action. Principal shall reasonably
cooperate with Retailer in such defense.



I.
Notice of Individual Requests and Complaints. Principal shall immediately notify
Retailer in the event that Principal receives: (i) requests from individuals
relating to Walmart Information, including requests to access or rectify
personally identifiable information; or (ii) complaints of any kind from
individuals relating to the privacy, confidentiality, or security of Walmart
Information. Principal shall not respond to any such request or complaint
without Retailer’s prior approval.



J.
Use Restrictions. Unless Retailer provides prior approval, Principal shall not
use, access, disclose, reconfigure, re-identify, or aggregate Walmart
Information, nor permit any of the foregoing, for any purpose other than
performing services pursuant to the Agreement, fulfilling the obligations of
this Addendum, or as strictly necessary to comply with law.



K.
Security Review and Assessment.



1.
ISD Security may conduct a Security Review when determined reasonably required
by Retailer.



2.
At Retailer’s request, Principal shall provide Retailer copies of its data
privacy and security policies and procedures that apply to Walmart Information.
Principal also may be asked, upon Retailer’s reasonable request, to submit
written responses to questions regarding its privacy and information security
practices that apply to Walmart Information. Principal shall submit written
responses within [*] of receipt of Retailer’s request.



3.
Principal shall provide ISD Security with an opportunity to conduct a privacy
and security assessment of Principal’s Security Program and systems and
procedures. Such assessment may be conducted on-site by Retailer personnel or
Retailer’s contracted third party assessors or through surveys and interviews,
at the option of Retailer. Such assessment may be conducted no more than [*], or
more frequently in the event of any Data Incident. When an on-site assessment
will be conducted, Retailer shall provide Principal with reasonable advance
notice of not less than [*], except in the event of a Data Incident or if
Retailer has a reasonable basis to believe Principal may not be in compliance
with this Addendum, in which case advance notice shall be not less than [*].



















*Confidential Treatment Requested.
 

        

--------------------------------------------------------------------------------





4.
Principal shall provide Retailer with notice of any findings that are likely to
adversely impact Walmart Information or Retailer systems that are identified
through any security assessment or review of Principal’s systems or Security
Program performed by Principal or a third party, including vulnerability and
penetration assessments. Notice of these findings may be provided in the form of
a written summary. Principal shall keep Retailer timely informed of its
remediation efforts to address these findings.



L.
Compliance. Principal shall comply with all applicable Privacy and Security
Requirements.



M.
Security Certification. Principal shall maintain a level of security
certification or assessment consistent with best practices and conducted by a
qualified third party reasonably acceptable to Retailer. Such certifications
shall be provided to Retailer upon reasonable request.



N.
Indemnification. Principal shall indemnify, defend, and hold harmless Retailer
for and from [*], and reimburse Retailer for or bear any [*], related to any
Data Incident or Principal’s noncompliance with this Addendum notwithstanding
[*].



O.
Termination. Retailer may terminate any contract or engagement between the
Parties, including the Agreement, in the event: (i) of a Data Incident that
Retailer determines is likely to [*] or may [*]; (ii) of a material violation of
this Addendum by Principal, including any violation of [*]; (iii) of any
material misrepresentation made in connection with any Security Review,
assessment, or other process described in [*]; or (iv) that Principal or a third
party reviewed pursuant to [*] fails to timely or effectively remediate material
adverse findings from a Security Review, assessment, or other process described
in [*], as applicable. This Section O in no way limits any termination rights
provided under the Agreement.



P.
Secure Return or Disposition; Termination of Access.



1.
Principal shall return or dispose of Walmart Information in its possession,
custody, or control: (i) if no longer needed for Retailer’s business or legal
purposes or upon termination of the Agreement to which this Addendum is
appended, whichever is longer; or (ii) upon Retailer’s direction which may be
given at any time.



2.
Notwithstanding the foregoing, Principal will be permitted to retain: (i)
Walmart Information for a longer period if such retention is strictly necessary
to meet Principal’s legal compliance obligations, is done pursuant to
Principal’s fully implemented and documented records management program, and is
limited to the minimum Walmart Information and minimum retention period needed
to meet these obligations; and (ii) backup media containing Walmart Information
for so long as is permitted by Principal’s fully implemented and documented
records management program, which retention shall not be indefinite and shall
not exceed [*].



3.
Any disposal of Walmart Information must ensure that Walmart Information is
rendered permanently unreadable and unrecoverable.



4.
To the extent Principal accesses or has contact with Retailer systems, Principal
must ensure that such access is discontinued upon termination of the Agreement.



5.
Upon reasonable notice and if requested by Retailer, Principal shall provide
Retailer with a certification by an officer attesting to Principal’s compliance
with this Section P.



Q.
Survival. Section N and Section P.5 will survive termination of this Addendum
and the Agreement. The remaining provisions of this Addendum will survive until
such time as Principal has fully complied with the provisions of Section P.



R.    Interpretation. The terms of this Addendum are to be construed to permit
compliance with the Parties’ legal obligations with respect to Walmart
Information. This Addendum supersedes any inconsistent provisions




*Confidential Treatment Requested.

        

--------------------------------------------------------------------------------



contained in prior oral or written agreements between the Parties, including the
Agreement, that are relevant to the subject matter of this Addendum.
Notwithstanding the foregoing, provisions in prior agreements between the
Parties that impose additional or more stringent obligations than this Addendum
with respect to Walmart Information will remain in force. The underlined
headings in this Addendum are for convenience only and will not affect the
interpretation of this Addendum.





        